UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTEREDMANAGEMENT INVESTMENT COMPANIES Investment Company Act file number:	(811-07626) Exact name of registrant as specified in charter:	Putnam Municipal Opportunities Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	Bryan Chegwidden, Esq.Ropes & Gray LLP1211 Avenue of the AmericasNew York, New York 10036 Registrant's telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	April 30, 2017 Date of reporting period:	May 1, 2016 — April 30, 2017 Item 1. Report to Stockholders: The following is a copy of the report transmitted to stockholders pursuant to Rule 30e-1 under the Investment Company Act of 1940: Putnam Municipal Opportunities Trust Annual report 4 | 30 | 17 Message from the Trustees 1 About the fund 2 Interview with your fund’s portfolio manager 5 Your fund’s performance 10 Terms and definitions 12 Other information for shareholders 13 Important notice regarding Putnam’s privacy policy 14 Summary of dividend reinvestment plans 15 Financial statements 17 Federal tax information 48 Shareholder meeting results 49 About the Trustees 50 Officers 52 Consider these risks before investing: Lower-rated bonds may offer higher yields in return for more risk. Bond investments are subject to interest-rate risk (the risk of bond prices falling if interest rates rise) and credit risk (the risk of an issuer defaulting on interest or principal payments). Interest-rate risk is greater for longer-term bonds, and credit risk is greater for below-investment-grade bonds. Unlike bonds, funds that invest in bonds have fees and expenses. Bond prices may fall or fail to rise over time for several reasons, including general financial market conditions, changing market perceptions (including perceptions about the risk of default and expectations about monetary policy or interest rates), changes in government intervention in the financial markets, and factors related to a specific issuer or industry. These factors may lead to increased volatility and reduced liquidity in the fund’s portfolio holdings. You can lose money by investing in the fund. The fund’s shares trade on a stock exchange at market prices, which may be lower than the fund’s net asset value. Message from the Trustees June 15, 2017 Dear Fellow Shareholder: An impressive level of investor optimism has helped to fuel financial markets through most of 2017s first half. Global stock and bond markets have generally fared well, with many stock market indexes achieving new record highs with relatively low volatility. At the same time, however, investors worldwide are monitoring a number of macroeconomic and political risks that could disrupt the positive momentum. While calm markets are generally welcome, we believe investors should continue to remember time-tested strategies: maintain a well-diversified portfolio, keep a long-term view, and do not overreact to short-term market fluctuations. We also believe it is a good idea to speak regularly with your financial advisor to help ensure that your portfolio is aligned with your goals. In the following pages, you will find an overview of your funds performance for the reporting period as well as an outlook for the coming months. We would also like to take this opportunity to announce the arrival of Catharine Bond Hill and Manoj P. Singh to your funds Board of Trustees. Dr. Hill and Mr. Singh bring extensive professional and directorship experience to their role as Trustees, and we are pleased to welcome them. Thank you for investing with Putnam. Putnam Municipal Opportunities Trust has the flexibility to invest in municipal bonds issued by any state in the country or U.S. territory. As a closed-end fund, it shares some common characteristics with open-end mutual funds, but there are some key differences that investors should understand as they consider their portfolio. 2 Municipal Opportunities Trust Looking at a closed-end fund’s performance You will usually see that the NAV and the market price differ. The market price can be influenced by several factors that cause it to vary from the NAV, including fund distributions, changes in supply and demand for the fund’s shares, changing market conditions, and investor perceptions of the fund or its investment manager. A mix of credit qualities In addition to its flexible geographical focus, Putnam Municipal Opportunities Trust combines bonds of differing credit quality. The fund invests in high-quality bonds, but also includes an allocation to lower-rated bonds, which may offer higher income in return for more risk. Municipal Opportunities Trust 3 Data are historical. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return and net asset value will fluctuate, and you may have a gain or a loss when you sell your shares. Performance assumes reinvestment of distributions and does not account for taxes. Fund returns in the bar chart are at NAV. See below and pages 10–11 for additional performance information, including fund returns at market price. Index and Lipper results should be compared with fund performance at NAV. Fund results reflect the use of leverage, while index results are unleveraged and Lipper results reflect varying use of, and methods for, leverage. This comparison shows your fund’s performance in the context of broad market indexes for the 12months ended 4/30/17. See above and pages 10–11 for additional fund performance information. Index descriptions can be found on page 12. 4 Municipal Opportunities Trust Paul holds a B.A. from Suffolk University. He has been in the investment industry since he joined Putnam in 1989. In addition to Paul, your fund is managed by Garrett L. Hamilton, CFA. Paul, how was the market environment for municipal bonds during the reporting period? Municipal bonds started the reporting period in solid fashion, benefiting from falling U.S. Treasury, municipal, and global interest rates and, in some cases, negative yields on non-U.S. sovereign bonds. Negative yields motivated many income-oriented investors to look beyond more traditional fixed-income investments. During the fourth quarter of 2016, weaker supply/demand dynamics, higher interest rates, and President Trump’s pro-growth agenda weighed on municipal bond performance. From a demand perspective, mutual fund outflows, a measure of investor demand, increased following the presidential election. This was notable as fund flows were strongly positive for most of 2016. In our view, municipal bonds appeared to be pricing in President Trump’s economic stimulus agenda, which many economists believe could lead to improved growth, higher deficits, and possibly an uptick in inflation, as well as improving global growth. We believe the uncertainty around U.S. income tax policy changes for individuals and corporations Municipal Opportunities Trust 5 Credit qualities are shown as a percentage of the fund’s net assets (common and preferred shares) as of 4/30/17. A bond rated BBB or higher (SP-3 or higher, for short-term debt) is considered investment grade. This chart reflects the highest security rating provided by one or more of Standard & Poor’s, Moody’s, and Fitch. Ratings may vary over time. Cash and net other assets, if any, represent the market value weights of cash, derivatives, and short-term securities in the portfolio. The fund itself has not been rated by an independent rating agency. Top ten state allocations are shown as a percentage of the fund’s net assets (common and preferred shares) as of 4/30/17. Investments in Puerto Rico represented 0.1% of the fund’s net assets. Summary information may differ from the portfolio schedule included in the financial statements due to the differing treatment of interest accruals, the floating rate portion of tender option bonds, derivative securities, if any, the use of different classifications of securities for presentation purposes, and rounding. Holdings and allocations may vary over time. 6 Municipal Opportunities Trust was an additional headwind for the asset class post-election. The spike in overall new issuance was due in part to the decision by many issuers to come to market with their municipal bond offerings ahead of the U.S. presidential election and a potential year-end interest-rate hike by the Federal Reserve, which occurred on December14. As a result, 2016 proved to be a record-setting year for municipal bond issuance. From January to April2017, investor sentiment generally improved, especially for higher-yielding municipal bonds. The pace of new issuance was generally light, and demand slightly outpaced supply — contributing to rising prices and a narrowing of credit spreads of lower-investment-grade as well as high-yield municipal bonds. [Credit spreads reflect the difference in yield between higher- and lower-quality municipal bonds.] Viewed in a longer-term context, the tighter spreads seemed relatively fair to us, especially considering that defaults among municipal issuers remained low and isolated. With an unemployment rate below 4.5%, consumer and business confidence rising, and the U.S. economic backdrop improving, the Fed announced another interest-rate hike on March15, 2017. In its assessment of inflation, the Fed was attuned to the pace of growth outside the United States and how it may shape future policy decisions. However, while global growth has improved, foreign central bankers appear committed to more-accommodative monetary policies that allow their recoveries more room to run, in our view. How did the fund perform? For the 12 months ended April 30, 2017, the fund’s performance fell generally in line with its Lipper peer group average but underperformed the return of its benchmark index, the Bloomberg Barclays Municipal Bond Index. What was your investment approach in this environment? Given the market backdrop, many of our investment themes remained in place. We maintained overweight exposure, relative to the benchmark index, to municipal bonds rated BBB, and we placed greater focus on higher-education, essential service utilities, and continuing-care retirement community bonds relative to the Lipper group. However, we moved to a somewhat less defensive duration posture toward the end of the period, thereby slightly increasing the fund’s interest-rate sensitivity. As such, the fund’s duration positioning remained slightly below the median of the Lipper peer group. During the reporting period, we maintained an underweight position in Puerto Rico-based issuers relative to the fund’s Lipper peers, given the Puerto Rico’s weak credit fundamentals. On May3, 2017, just after the close of the reporting period, the federal control board petitioned for court-supervised debt restructuring under Title III of the Puerto Rico Oversight, Management and Economic Stability Act [PROMESA]. While PROMESA is not a bailout from the federal government, it did provide a way for Puerto Rico to use a bankruptcy-like restructuring tool similar to Chapter 9. The recent move by Puerto Rico represents the largest bankruptcy in the history of U.S. public finance, exceeding Detroit’s 2013 insolvency. Despite the resulting flurry of headlines, we had anticipated this outcome. The filing does not change our current view on Puerto Rico, which is to maintain an underweight position in these bonds. We are likely to see more headline risk as Congress works with the government of Puerto Rico to come up with a debt repayment plan that creditors can accept and that can help Municipal Opportunities Trust 7 build a foundation for economic recovery in the coming years. The fund reduced its dividend rate during the reporting period. What led to that decision? The fund has maintained a stable dividend since October 2013. However, the lower yields on municipal bonds held in the fund translated into less income earned in the portfolio given the low interest-rate environment. Accordingly, the fund’s monthly dividend rate declined from $0.0595 to $0.0541 in November 2016. What is your current assessment of the potential for tax reform, and how might you steer the fund given that possibility? Just before the close of the reporting period, President Trump presented his tax plan. More details are needed to fully assess the impact of the proposal, and the final plan may be considerably different from the initial tax plan now winding through Congress. However, the proposed plan reduces the overall number of individual tax brackets to three, eliminates targeted tax breaks and special interest, and repeals the Alternative Minimum Tax, among other things. The good news for tax-sensitive investors is that the tax-exempt status of municipal bonds wasn’t addressed in the recently announced tax outline. Treasury Secretary Mnuchin recently stated, “Our preference is strongly to keep the interest deductibility of state and local bonds.” (May 25, 2017) . Furthermore, we do not believe the currently proposed lowering of the highest personal income tax bracket from 39.6% to 35% will materially affect demand for municipal bonds. The new administration has stated that tax reform remains a major policy goal. However, we have not seen major tax reform in over 30 years, and we believe it will continue to be difficult to achieve today given the competing demands on the current administration. As such, we believe it is too early to boldly position the fund. That said, we are taking some limited steps to protect the fund from potential reform by focusing a little more on municipal bonds with 20-year maturities versus 30-year maturities. We continue to closely monitor tax policy developments in Washington to see what form the final tax plan takes, and how it may shape the outlook for municipal bonds. This chart shows how the fund’s top weightings have changed over the past six months. Allocations are shown as a percentage of the fund’s net assets (common and preferred shares). Current period summary information may differ from the information in the portfolio schedule notes included in the financial statements due to the inclusion of derivative securities, any interest accruals, the use of different classifications of securities for presentation purposes, and rounding. Holdings and allocations may vary over time. 8 Municipal Opportunities Trust What are your thoughts about Fed policy in 2017? We anticipate a continuation of slow, steady improvement in U.S. and global economic growth in the year ahead. The global growth environment continues to be positive, in our view, and we are encouraged by the breadth of the growth. We also believe the market is currently pricing in a 90% probability of an interest-rate hike from the Fed, which we expect will occur in June. The market also appears to be focused on how much fiscal stimulus might come from the new administration, and how those initiatives will affect the pulse of the U.S. economy. Should additional stimulus augment U.S. growth, we believe the Fed might be inclined to tighten a little faster, or, conversely, tighten more slowly if fiscal policy proves less stimulative. Thank you, Paul, for your time and insights today. The views expressed in this report are exclusively those of Putnam Management and are subject to change. They are not meant as investment advice. Please note that the holdings discussed in this report may not have been held by the fund for the entire period. Portfolio composition is subject to review in accordance with the fund’s investment strategy and may vary in the future. Current and future portfolio holdings are subject to risk. Statements in the Q&A concerning the fund’s performance or portfolio composition relative to those of the fund’s Lipper peer group may reference information produced by Lipper Inc. or through a third party. Municipal Opportunities Trust 9 Your fund’s performance This section shows your fund’s performance, price, and distribution information for periods ended April 30, 2017, the end of its most recent fiscal year. In accordance with regulatory requirements for mutual funds, we also include performance information as of the most recent calendar quarter-end. Performance should always be considered in light of a fund’s investment strategy. Data represent past performance. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return, net asset value, and market price will fluctuate, and you may have a gain or a loss when you sell your shares. Fund performance Total return and comparative index results for periods ended 4/30/17 Annual average Life of fund Annual Annual Annual (since 5/28/93) 10 years average 5 years average 3 years average 1 year NAV 6.13% 75.23% 5.77% 30.83% 5.52% 19.44% 6.10% –0.45% Market price 5.82 85.77 6.39 28.83 5.20 25.45 7.85 –1.19 Bloomberg Barclays Municipal Bond Index 5.20 53.39 4.37 16.81 3.16 10.51 3.39 0.14 Lipper General & Insured Municipal Debt Funds (leveraged closed-end) 6.09 75.23 5.75 30.65 5.47 19.08 5.98 –0.40 category average * Performance assumes reinvestment of distributions and does not account for taxes. Index and Lipper results should be compared with fund performance at net asset value. Fund results reflect the use of leverage, while index results are unleveraged and Lipper results reflect varying use of, and methods for, leverage. * Over the 1-year, 3-year, 5-year, 10-year, and life-of-fund periods ended 4/30/17, there were 62, 62, 57, 54, and 27 funds, respectively, in this Lipper category. Performance includes the deduction of management fees and administrative expenses. 10 Municipal Opportunities Trust Fund price and distribution information For the 12-month period ended 4/30/17 Distributions Number 12 Income 1 $0.6816 Capital gains 2 — Total Series B Series C Distributions — Preferred shares (3,417 shares) (3,737 shares) Income 1 $246.46 $248.78 Capital gains 2 — — Total Share value NAV Market price 4/30/16 $13.72 $13.10 4/30/17 12.98 12.27 Current dividend rate (end of period) NAV Market price Current dividend rate 3 5.00% 5.29% Taxable equivalent 4 8.83 9.35 The classification of distributions, if any, is an estimate. Final distribution information will appear on your year-end tax forms. 1 For some investors, investment income may be subject to the federal alternative minimum tax. Income from federally exempt funds may be subject to state and local taxes. 2 Capital gains, if any, are taxable for federal and, in most cases, state purposes. 3 Most recent distribution, including any return of capital and excluding capital gains, annualized and divided by NAV or market price at end of period. 4 Assumes maximum 43.40% federal tax rate for 2017. Results for investors subject to lower tax rates would not be as advantageous. Fund performance as of most recent calendar quarter Total return for periods ended 3/31/17 Annual average Life of fund Annual Annual Annual (since 5/28/93) 10 years average 5 years average 3 years average 1 year NAV 6.11% 74.07% 5.70% 32.08% 5.72% 20.76% 6.49% –0.02% Market price 5.72 80.42 6.08 27.71 5.01 25.47 7.86 –0.23 See the discussion following the fund performance table on page 10 for information about the calculation of fund performance. Municipal Opportunities Trust 11 Terms and definitions Important terms Total return shows how the value of the fund’s shares changed over time, assuming you held the shares through the entire period and reinvested all distributions in the fund. Net asset value (NAV) is the value of all your fund’s assets, minus any liabilities, divided by the number of outstanding shares. Market price is the current trading price of one share of the fund. Market prices are set by transactions between buyers and sellers on exchanges such as the New York Stock Exchange. Fixed-income terms Current rate is the annual rate of return earned from dividends or interest of an investment. Current rate is expressed as a percentage of the price of a security, fund share, or principal investment. Yield curve is a graph that plots the yields of bonds with equal credit quality against their differing maturity dates, ranging from shortest to longest. It is used as a benchmark for other debt, such as mortgage or bank lending rates. Comparative indexes Bloomberg Barclays Municipal Bond Index is an unmanaged index of long-term fixed-rate investment-grade tax-exempt bonds. Bloomberg Barclays U.S. Aggregate Bond Index is an unmanaged index of U.S. investment-grade fixed-income securities. BofA Merrill Lynch U.S. 3-Month Treasury Bill Index is an unmanaged index that seeks to measure the performance of U.S. Treasury bills available in the marketplace. S&P 500 Index is an unmanaged index of common stock performance. Indexes assume reinvestment of all distributions and do not account for fees. Securities and performance of a fund and an index will differ. You cannot invest directly in an index. Lipper is a third-party industry-ranking entity that ranks mutual funds. Its rankings do not reflect sales charges. Lipper rankings are based on total return at net asset value relative to other funds that have similar current investment styles or objectives as determined by Lipper. Lipper may change a fund’s category assignment at its discretion. Lipper category averages reflect performance trends for funds within a category. 12 Municipal Opportunities Trust Other information for shareholders Important notice regarding share repurchase program In September 2016, the Trustees of your fund approved the renewal of a share repurchase program that had been in effect since 2005. This renewal allows your fund to repurchase, in the 12 months beginning October 8, 2016, up to 10% of the fund’s common shares outstanding as of October 7, 2016. Important notice regarding delivery of shareholder documents In accordance with Securities and Exchange Commission (SEC) regulations, Putnam sends a single copy of annual and semiannual shareholder reports, prospectuses, and proxy statements to Putnam shareholders who share the same address, unless a shareholder requests otherwise. If you prefer to receive your own copy of these documents, please call Putnam at 1-800-225-1581, and Putnam will begin sending individual copies within 30 days. Proxy voting Putnam is committed to managing our mutual funds in the best interests of our shareholders. The Putnam funds’ proxy voting guidelines and procedures, as well as information regarding how your fund voted proxies relating to portfolio securities during the 12-month period ended June 30, 2016, are available in the Individual Investors section of putnam.com, and on the SEC’s website, www.sec.gov. If you have questions about finding forms on the SEC’s website, you may call the SEC at 1-800-SEC-0330. You may also obtain the Putnam funds’ proxy voting guidelines and procedures at no charge by calling Putnam’s Shareholder Services at 1-800-225-1581. Fund portfolio holdings The fund will file a complete schedule of its portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q. Shareholders may obtain the fund’s Form N-Q on the SEC’s website at www.sec.gov. In addition, the fund’s Form N-Q may be reviewed and copied at the SEC’s Public Reference Room in Washington, D.C. You may call the SEC at 1-800-SEC-0330 for information about the SEC’s website or the operation of the Public Reference Room. Trustee and employee fund ownership Putnam employees and members of the Board of Trustees place their faith, confidence, and, most importantly, investment dollars in Putnam mutual funds. As of April 30, 2017, Putnam employees had approximately $494,000,000 and the Trustees had approximately $139,000,000 invested in Putnam mutual funds. These amounts include investments by the Trustees’ and employees’ immediate family members as well as investments through retirement and deferred compensation plans. Municipal Opportunities Trust 13 Important notice regarding Putnam’s privacy policy In order to conduct business with our shareholders, we must obtain certain personal information such as account holders’ names, addresses, Social Security numbers, and dates of birth. Using this information, we are able to maintain accurate records of accounts and transactions. It is our policy to protect the confidentiality of our shareholder information, whether or not a shareholder currently owns shares of our funds. In particular, it is our policy not to sell information about you or your accounts to outside marketing firms. We have safeguards in place designed to prevent unauthorized access to our computer systems and procedures to protect personal information from unauthorized use. Under certain circumstances, we must share account information with outside vendors who provide services to us, such as mailings and proxy solicitations. In these cases, the service providers enter into confidentiality agreements with us, and we provide only the information necessary to process transactions and perform other services related to your account. Finally, it is our policy to share account information with your financial representative, if you’ve listed one on your Putnam account. 14 Municipal Opportunities Trust Summary of Putnam Closed-End Funds’ Amended and Restated Dividend Reinvestment Plans Putnam High Income Securities Fund, Putnam Managed Municipal Income Trust, Putnam Master Intermediate Income Trust, Putnam Municipal Opportunities Trust and Putnam Premier Income Trust (each, a “Fund” and collectively, the “Funds”) each offer a dividend reinvestment plan (each, a “Plan” and collectively, the “Plans”). If you participate in a Plan, all income dividends and capital gain distributions are automatically reinvested in Fund shares by the Fund’s agent, Putnam Investor Services, Inc. (the “Agent”). If you are not participating in a Plan, every month you will receive all dividends and other distributions in cash, paid by check and mailed directly to you. Upon a purchase (or, where applicable, upon registration of transfer on the shareholder records of a Fund) of shares of a Fund by a registered shareholder, each such shareholder will be deemed to have elected to participate in that Fund’s Plan. Each such shareholder will have all distributions by a Fund automatically reinvested in additional shares, unless such shareholder elects to terminate participation in a Plan by instructing the Agent to pay future distributions in cash. Shareholders who were not participants in a Plan as of January 31, 2010, will continue to receive distributions in cash but may enroll in a Plan at any time by contacting the Agent. If you participate in a Fund’s Plan, the Agent will automatically reinvest subsequent distributions, and the Agent will send you a confirmation in the mail telling you how many additional shares were issued to your account. To change your enrollment status or to request additional information about the Plans, you may contact the Agent either in writing, at P.O. Box 8383, Boston, MA 02266-8383, or by telephone at 1-800-225-1581 during normal East Coast business hours. How you acquire additional shares through a Plan If the market price per share for your Fund’s shares (plus estimated brokerage commissions) is greater than or equal to their net asset value per share on the payment date for a distribution, you will be issued shares of the Fund at a value equal to the higher of the net asset value per share on that date or 95% of the market price per share on that date. If the market price per share for your Fund’s shares (plus estimated brokerage commissions) is less than their net asset value per share on the payment date for a distribution, the Agent will buy Fund shares for participating accounts in the open market. The Agent will aggregate open-market purchases on behalf of all participants, and the average price (including brokerage commissions) of all shares purchased by the Agent will be the price per share allocable to each participant. The Agent will generally complete these open-market purchases within five business days following the payment date. If, before the Agent has completed open-market purchases, the market price per share (plus estimated brokerage commissions) rises to exceed the net asset value per share on the payment date, then the purchase price may exceed the net asset value per share, potentially resulting in the acquisition of fewer shares than if the distribution had been paid in newly issued shares. How to withdraw from a Plan Participants may withdraw from a Fund’s Plan at any time by notifying the Agent, either in writing or by telephone. Such withdrawal will be effective immediately if notice is received by the Agent with sufficient time prior to any distribution record date; otherwise, such withdrawal will be effective with respect to any subsequent distribution following notice of withdrawal. There is no penalty for withdrawing from or not participating in a Plan. Plan administration The Agent will credit all shares acquired for a participant under a Plan to the account in which the participant’s common shares are held. Each participant will Municipal Opportunities Trust 15 be sent reasonably promptly a confirmation by the Agent of each acquisition made for his or her account. About brokerage fees Each participant pays a proportionate share of any brokerage commissions incurred if the Agent purchases additional shares on the open market, in accordance with the Plans. There are no brokerage charges applied to shares issued directly by the Funds under the Plans. About taxes and Plan amendments Reinvesting dividend and capital gain distributions in shares of the Funds does not relieve you of tax obligations, which are the same as if you had received cash distributions. The Agent supplies tax information to you and to the IRS annually. Each Fund reserves the right to amend or terminate its Plan upon 30 days’ written notice. However, the Agent may assign its rights, and delegate its duties, to a successor agent with the prior consent of a Fund and without prior notice to Plan participants. If your shares are held in a broker or nominee name If your shares are held in the name of a broker or nominee offering a dividend reinvestment service, consult your broker or nominee to ensure that an appropriate election is made on your behalf. If the broker or nominee holding your shares does not provide a reinvestment service, you may need to register your shares in your own name in order to participate in a Plan. In the case of record shareholders such as banks, brokers or nominees that hold shares for others who are the beneficial owners of such shares, the Agent will administer the Plan on the basis of the number of shares certified by the record shareholder as representing the total amount registered in such shareholder’s name and held for the account of beneficial owners who are to participate in the Plan. 16 Municipal Opportunities Trust Financial statements These sections of the report, as well as the accompanying Notes, preceded by the Report of Independent Registered Public Accounting Firm, constitute the fund’s financial statements. The fund’s portfolio lists all the fund’s investments and their values as of the last day of the reporting period. Holdings are organized by asset type and industry sector, country, or state to show areas of concentration and diversification. Statement of assets and liabilities shows how the fund’s net assets and share price are determined. All investment and non-investment assets are added together. Any unpaid expenses and other liabilities are subtracted from this total. The result is divided by the number of shares to determine the net asset value per share. (For funds with preferred shares, the amount subtracted from total assets includes the liquidation preference of preferred shares.) Statement of operations shows the fund’s net investment gain or loss. This is done by first adding up all the fund’s earnings — from dividends and interest income — and subtracting its operating expenses to determine net investment income (or loss). Then, any net gain or loss the fund realized on the sales of its holdings — as well as any unrealized gains or losses over the period — is added to or subtracted from the net investment result to determine the fund’s net gain or loss for the fiscal year. Statement of changes in net assets shows how the fund’s net assets were affected by the fund’s net investment gain or loss, by distributions to shareholders, and by changes in the number of the fund’s shares. It lists distributions and their sources (net investment income or realized capital gains) over the current reporting period and the most recent fiscal year-end. The distributions listed here may not match the sources listed in the Statement of operations because the distributions are determined on a tax basis and may be paid in a different period from the one in which they were earned. Financial highlights provide an overview of the fund’s investment results, per-share distributions, expense ratios, net investment income ratios, and portfolio turnover in one summary table, reflecting the five most recent reporting periods. In a semiannual report, the highlights table also includes the current reporting period. Municipal Opportunities Trust 17 Report of Independent Registered Public Accounting Firm To the Trustees and Shareholders of Putnam Municipal Opportunities Trust In our opinion, the accompanying statement of assets and liabilities, including the portfolio, and the related statements of operations and of changes in net assets and the financial highlights present fairly, in all material respects, the financial position of Putnam Municipal Opportunities Trust (the “Fund”) as of April 30, 2017, the results of its operations for the year then ended, the changes in its net assets for each of the two years in the period then ended and the financial highlights for each of the five years in the period then ended, in conformity with accounting principles generally accepted in the United States of America. These financial statements and financial highlights (hereafter referred to as “financial statements”) are the responsibility of the Fund’s management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits of these financial statements in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. Our procedures included confirmation of securities owned as of April 30, 2017 by correspondence with the custodian and brokers; when replies were not received from brokers, we performed other auditing procedures. We believe that our audits provide a reasonable basis for our opinion. PricewaterhouseCoopers LLP Boston, Massachusetts June 15, 2017 18 Municipal Opportunities Trust The fund’s portfolio 4/30/17 (Unaudited) Key to holding’s abbreviations ABAG Association Of Bay Area Governments FRN Floating Rate Notes: the rate shown is the current AGC Assured Guaranty Corp. interest rate or yield at the close of the reporting period AGM Assured Guaranty Municipal Corporation G.O. Bonds General Obligation Bonds AMBAC AMBAC Indemnity Corporation NATL National Public Finance Guarantee Corp. BAM Build America Mutual U.S. Govt. Coll. U.S. Government Collateralized COP Certificates of Participation VRDN Variable Rate Demand Notes, which are floating- FGIC Financial Guaranty Insurance Company rate securities with long-term maturities that carry FRB Floating Rate Bonds: the rate shown is the current coupons that reset and are payable upon demand interest rate at the close of the reporting period either daily, weekly or monthly. The rate shown is the current interest rate at the close of the reporting period. MUNICIPAL BONDS AND NOTES (142.0%)* Rating** Principal amount Value Alabama (1.4%) Jefferson Cnty., Swr. Rev. Bonds, Ser. D, 6.50%, 10/1/53 BBB– $2,000,000 $2,405,020 Lower AL Gas Dist. Rev. Bonds (Gas Project), Ser. A, 5.00%, 9/1/46 A3 3,150,000 3,789,513 Selma, Indl. Dev. Board Rev. Bonds (Gulf Opportunity Zone Intl. Paper Co.), Ser. A, 5.80%, 5/1/34 Baa2 750,000 833,130 Arizona (2.8%) Casa Grande, Indl. Dev. Auth. Rev. Bonds (Casa Grande Regl. Med. Ctr.), Ser. A, 7.625%, 12/1/29 (escrow) F D/P 3,025,000 9,042 Glendale, Indl. Dev. Auth. Rev. Bonds (Midwestern U.), 5.125%, 5/15/40 A 2,125,000 2,311,618 Maricopa Cnty., Indl. Dev. Auth. Ed. Rev. Bonds (Reid Traditional Schools Painted Rock Academy), 5.00%, 7/1/36 Baa3 350,000 375,218 Maricopa Cnty., Poll. Control Rev. Bonds (El Paso Elec. Co.), Ser. A, 7.25%, 2/1/40 Baa1 2,400,000 2,613,120 Phoenix, Civic Impt. Corp. Arpt. Rev. Bonds, Ser. A, 5.00%, 7/1/40 A1 1,000,000 1,094,970 Phoenix, Indl. Dev. Auth. Ed. Rev. Bonds (Great Hearts Academies), 3.75%, 7/1/24 BBB– 710,000 744,059 Pinal Cnty., Elec. Rev. Bonds (Dist. No. 3), 5.25%, 7/1/36 (Prerefunded 7/1/21) A 500,000 579,295 5.00%, 7/1/35 A 550,000 621,522 Salt Verde, Fin. Corp. Gas Rev. Bonds, 5.50%, 12/1/29 Baa1 1,350,000 1,659,947 U. Med. Ctr. Corp. Hosp. Rev. Bonds, U.S. Govt. Coll., 6.50%, 7/1/39 (Prerefunded 7/1/19) AAA/P 1,000,000 1,114,540 Yavapai Cnty., Indl. Dev. Auth. Hosp. Fac. Rev. Bonds (Yavapai Regl. Med. Ctr.), 5.00%, 8/1/34 Baa1 500,000 545,155 Yuma, Indl. Dev. Auth. Hosp. Rev. Bonds (Yuma Regl. Med. Ctr.), Ser. A, 5.00%, 8/1/32 A– 2,065,000 2,292,274 Municipal Opportunities Trust 19 MUNICIPAL BONDS AND NOTES (142.0%)* cont . Rating** Principal amount Value California (21.5%) ABAG Fin. Auth. for Nonprofit Corps. Rev. Bonds (Episcopal Sr. Cmntys.), Ser. A, 5.00%, 7/1/32 BBB+/F $550,000 $582,758 Bay Area Toll Auth. of CA Rev. Bonds (Toll Bridge), Ser. S-4, 5.00%, 4/1/33 AA– 1,200,000 1,383,108 Burbank, Unified School Dist. G.O. Bonds (Election of 1997), Ser. C, NATL, FGIC, zero%, 8/1/23 AA– 1,000,000 864,790 CA Hsg. Fin. Agcy. Rev. Bonds (Home Mtge.), Ser. E, 4.80%, 8/1/37 AA– 1,760,000 1,763,362 CA Muni. Fin. Auth. Rev. Bonds (Biola U.), 5.00%, 10/1/42 Baa1 500,000 540,635 (Cmnty. Med. Ctrs.), Ser. A, 5.00%, 2/1/40 A– 650,000 705,049 CA State G.O. Bonds 6.50%, 4/1/33 Aa3 3,000,000 3,311,520 5.50%, 3/1/40 Aa3 7,450,000 8,271,884 5.00%, 4/1/42 Aa3 4,000,000 4,441,800 CA State Edl. Fac. Auth. Rev. Bonds (Loyola- Marymount U.), NATL, zero%, 10/1/21 A2 1,300,000 1,173,718 CA State Muni. Fin. Auth Mobile Home Park Rev. Bonds (Caritas Affordable Hsg., Inc.), 5.25%, 8/15/39 BBB 400,000 439,512 CA State Poll. Control Fin. Auth. Rev. Bonds (San Jose Wtr. Co.), 5.10%, 6/1/40 A 3,500,000 3,812,410 (San Jose Wtr. Co.), 4.75%, 11/1/46 A 750,000 793,463 (Pacific Gas & Electric Corp.), Class D, FGIC, 4.75%, 12/1/23 A3 1,500,000 1,503,795 CA State Poll. Control Fin. Auth. Wtr. Fac. Rev. Bonds (American Wtr. Cap. Corp.), 5.25%, 8/1/40 A 1,000,000 1,102,900 CA State Pub. Wks. Board Rev. Bonds Ser. I-1, 6.125%, 11/1/29 (Prerefunded 11/1/19) Aaa 1,000,000 1,124,100 (Dept. of Forestry & Fire), Ser. E, 5.00%, 11/1/32 A1 1,575,000 1,603,634 (Capital Projects), Ser. A, 5.00%, 4/1/29 A1 2,000,000 2,280,300 CA State U. Rev. Bonds (Systemwide), Ser. A, 5.00%, 11/1/36 Aa2 3,000,000 3,503,520 CA Statewide Cmnty. Dev. Auth. COP (The Internext Group), 5.375%, 4/1/30 BBB+ 1,415,000 1,416,627 CA Statewide Cmnty. Dev. Auth. Rev. Bonds (899 Charleston, LLC), Ser. A, 5.25%, 11/1/44 BB/P 450,000 463,478 Foothill/Eastern Corridor Agcy. Rev. Bonds, Ser. A 6.00%, 1/15/53 BBB– 1,500,000 1,720,215 zero%, 1/1/28 (Escrowed to maturity) AA+ 10,000,000 7,616,700 Golden State Tobacco Securitization Corp. Rev. Bonds Ser. A-1, 5.75%, 6/1/47 B3 1,510,000 1,517,293 Ser. A-1, 5.75%, 6/1/47 AAA/P 95,000 95,311 Ser. A-2, 5.30%, 6/1/37 B 1,000,000 1,014,160 Ser. A-1, 5.125%, 6/1/47 B3 3,970,000 3,969,722 Ser. A-1, 5.00%, 6/1/33 B+ 100,000 100,625 Ser. A-1, 5.00%, 6/1/29 BBB 1,000,000 1,167,120 Los Angeles, Dept. of Arpt Rev. Bonds (Los Angeles Intl. Arpt.), Ser. B, 5.00%, 5/15/41 AA– 1,000,000 1,121,060 20 Municipal Opportunities Trust MUNICIPAL BONDS AND NOTES (142.0%)* cont . Rating** Principal amount Value California cont . Los Angeles, Dept. of Arpt. Rev. Bonds (Los Angeles Intl. Arpt.) Ser. D, 5.00%, 5/15/40 AA $3,500,000 $3,854,235 5.00%, 5/15/30 AA 1,000,000 1,127,850 Los Angeles, Regl. Arpt. Impt. Corp. Lease Rev. Bonds (Laxfuel Corp.), 4.50%, 1/1/27 A 600,000 647,256 M-S-R Energy Auth. Rev. Bonds Ser. A, 6.50%, 11/1/39 BBB+ 3,000,000 4,189,200 Ser. B, 6.50%, 11/1/39 BBB+ 3,000,000 4,189,200 Metro. Wtr. Dist. Rev. Bonds (Southern CA Wtr. Wks.), 5.75%, 8/10/18 AAA 3,650,000 3,765,669 North Natomas, Cmnty. Fac. Special Tax Bonds (Dist. No. 4), Ser. E, 5.00%, 9/1/30 BBB+ 1,250,000 1,359,238 Oakland, Alameda Cnty. Unified School Dist. G.O. Bonds (Election of 2012), 6.625%, 8/1/38 Aa3 500,000 601,090 Orange Cnty., Trans. Auth Toll Road Rev. Bonds (91 Express Lanes), 5.00%, 8/15/30 AA– 635,000 732,339 Redwood City, Elementary School Dist. G.O. Bonds, FGIC, NATL, zero%, 8/1/21 AA– 1,990,000 1,810,462 Sacramento, Regl. Trans. Dist. Rev. Bonds (Farebox), 5.00%, 3/1/42 A3 1,320,000 1,438,378 San Bernardino Cnty., COP (Med. Ctr. Fin.), Ser. A, NATL, 6.50%, 8/1/17 AA– 860,000 871,584 San Diego Cnty., Regl. Arpt. Auth. Rev. Bonds, Ser. A, 5.00%, 7/1/40 A2 3,750,000 4,089,225 San Diego, Unified School Dist. G.O. Bonds (Election of 2008), Ser. C zero%, 7/1/40 Aa2 5,000,000 1,998,000 zero%, 7/1/38 Aa2 5,000,000 2,203,450 Stockton, Pub. Wtr. Fin. Auth. Rev. Bonds (Delta Wtr. Supply), Ser. A, 6.25%, 10/1/40 A 875,000 1,064,184 Sunnyvale, Cmnty. Fac. Dist. Special Tax Bonds, 7.65%, 8/1/21 B+/P 345,000 345,959 Univ. of CA Rev. Bonds, Ser. AF, 5.00%, 5/15/36 T AA 9,000,000 10,361,567 Turlock, Irrigation Dist. Rev. Bonds, Ser. A, 5.00%, 1/1/40 (Prerefunded 1/1/20) AA– 2,000,000 2,205,080 Colorado (2.7%) CO State Hlth. Fac. Auth. Rev. Bonds (Evangelical Lutheran Good Samaritan Society Oblig. Group (The)), 5.625%, 6/1/43 BBB+ 600,000 633,888 (Evangelical Lutheran Good Samaritan Society Oblig. Group (The)), Ser. A, 5.00%, 6/1/40 Baa1 1,750,000 1,824,305 (Valley View Hosp. Assn.), 5.00%, 5/15/40 A– 1,000,000 1,101,300 (Covenant Retirement Cmnty.), Ser. A, 5.00%, 12/1/35 BBB+/F 1,000,000 1,050,100 (Evangelical Lutheran Good Samaritan Society Oblig. Group (The)), 5.00%, 12/1/33 BBB+ 1,650,000 1,714,334 CO State Hlth. Fac. Auth. Rev. Bonds (Evangelical Lutheran Good Samaritan Society Oblig. Group (The)), 5.00%, 6/1/29 BBB+ 315,000 315,331 Municipal Opportunities Trust 21 MUNICIPAL BONDS AND NOTES (142.0%)* cont . Rating** Principal amount Value Colorado cont . CO State Hlth. Fac. Auth. Hosp. Rev. Bonds (Christian Living Neighborhood), 5.00%, 1/1/37 BB/P $550,000 $563,563 Denver City & Cnty., Arpt. Rev. Bonds (Sub. Syst.), Ser. A, 5.50%, 11/15/31 A2 950,000 1,116,421 E-ub. Hwy. Auth. FRN Mandatory Put Bonds (9/1/21) (Sr. Libor Index) Ser. B, 1.715%, 9/1/39 A3 1,400,000 1,406,622 E-ub. Hwy. Auth. FRN Mandatory Put Bonds (9/1/19) (Sr. Libor Index) Ser. A, 1.567%, 9/1/39 A3 500,000 501,695 Park Creek, Metro. Dist. Tax Allocation Bonds (Sr. Ltd. Property Tax Supported), Ser. A, 5.00%, 12/1/45 BBB/F 200,000 212,454 Pub. Auth. for CO Energy Rev. Bonds (Natural Gas Purchase), 6.50%, 11/15/38 Baa1 2,250,000 3,076,830 Delaware (0.6%) DE State Econ. Dev. Auth. Rev. Bonds (Delmarva Pwr.), 5.40%, 2/1/31 Baa1 1,100,000 1,198,769 DE State Hlth. Fac. Auth. VRDN (Christiana Care), Ser. A, 0.87%, 10/1/38 VMIG1 1,650,000 1,650,000 District of Columbia (1.7%) DC Rev. Bonds (Howard U.), Ser. A 6.50%, 10/1/41 BBB 1,575,000 1,595,097 U.S. Govt. Coll., 6.50%, 10/1/41 (Prerefunded 4/1/21) AAA/P 25,000 29,920 DC U. Rev. Bonds (Gallaudet U.), 5.50%, 4/1/34 A+ 1,000,000 1,133,440 DC, Wtr. & Swr. Auth. Pub. Util. Rev. Bonds, Ser. C, 5.00%, 10/1/39 AA+ 2,000,000 2,265,400 Metro. Washington, Arpt. Auth. Dulles Toll Rd. Rev. Bonds Ser. A, 5.00%, 10/1/39 A2 2,000,000 2,142,460 (Metrorail), Ser. A, zero%, 10/1/37 Baa1 3,700,000 1,468,197 Florida (5.9%) Brevard Cnty., Hlth. Care Fac. Auth. Rev. Bonds (Health First, Inc.), U.S. Govt. Coll., 7.00%, 4/1/39 (Prerefunded 4/1/19) A2 3,000,000 3,334,380 FL State Muni. Pwr. Agcy. Rev. Bonds (All Requirements Pwr. Supply), Ser. A, 5.00%, 10/1/31 A2 255,000 267,339 Greater Orlando Aviation Auth. Rev. Bonds (Arpt. Fac.), Ser. A, 5.00%, 10/1/46 Aa3 3,000,000 3,312,480 Halifax Hosp. Med. Ctr. Rev. Bonds, 5.00%, 6/1/36 A– 2,250,000 2,446,583 Jacksonville, Port Auth. Rev. Bonds, 5.00%, 11/1/38 A2 600,000 648,678 Lakeland, Hosp. Syst. Rev. Bonds (Lakeland Regl. Hlth.), 5.00%, 11/15/40 A2 1,350,000 1,460,754 Lakeland, Retirement Cmnty. 144A Rev. Bonds (1st Mtge. — Carpenters), 6.375%, 1/1/43 BBB–/F 340,000 353,107 22 Municipal Opportunities Trust MUNICIPAL BONDS AND NOTES (142.0%)* cont . Rating** Principal amount Value Florida cont . Martin Cnty., Rev. Bonds (Indiantown Cogeneration), 4.20%, 12/15/25 Baa2 $1,400,000 $1,435,728 Miami-Dade Cnty., Rev. Bonds (Tran. Syst. Sales Surtax), 5.00%, 7/1/42 AA 3,000,000 3,328,710 Miami-Dade Cnty., Aviation Rev. Bonds (Miami Intl. Arpt.), Ser. A-1, 5.375%, 10/1/41 A2 3,000,000 3,339,540 Ser. A, 5.00%, 10/1/38 A 2,000,000 2,218,420 5.00%, 10/1/28 A2 500,000 573,870 Miami-Dade Cnty., Expressway Auth. Toll Syst. Rev. Bonds, Ser. A, 5.00%, 7/1/40 A2 1,000,000 1,088,860 Orange Cnty., Hlth. Fac. Auth. Rev. Bonds (Presbyterian Retirement Cmntys.), 5.00%, 8/1/34 A–/F 1,350,000 1,449,900 Palm Beach Cnty., Hlth. Fac. Auth. Rev. Bonds (Acts Retirement-Life Cmnty.), 5.50%, 11/15/33 (Prerefunded 11/15/20) A–/F 1,000,000 1,140,860 (Lifespace Cmntys, Inc.), Ser. C, 5.00%, 5/15/38 A/F 2,000,000 2,163,340 Southeast Overtown Park West Cmnty. Redev. Agcy. 144A Tax Alloc. Bonds, Ser. A-1, 5.00%, 3/1/30 BBB+ 360,000 387,540 Tolomato, Cmnty. Dev. Dist. Special Assmt. Bonds, 5.40%, 5/1/37 B+/P 340,000 340,282 Georgia (6.1%) Atlanta, Tax Allocation Bonds (Beltline), Ser. B, 5.00%, 1/1/30 A2 1,715,000 1,974,342 Atlanta, Arpt. Rev. Bonds (Hartsfield-Jackson Intl. Arpt.), Ser. A, 5.00%, 1/1/35 Aa3 1,250,000 1,360,950 Atlanta, Arpt. Passenger Fac. Charge Rev. Bonds 5.00%, 1/1/34 Aa3 1,550,000 1,752,833 5.00%, 1/1/33 Aa3 1,500,000 1,704,090 Atlanta, Wtr. & Waste Wtr. Rev. Bonds, Ser. A, 6.25%, 11/1/39 (Prerefunded 11/1/19) Aa2 4,500,000 5,066,325 Fulton Cnty., Dev. Auth. Rev. Bonds (GA Tech Athletic Assn.), Ser. A, 5.00%, 10/1/42 A2 1,350,000 1,525,635 Gainesville & Hall Cnty., Hosp. Auth. Rev. Bonds (Northeast GA Hlth. Care), Ser. S, 5.50%, 8/15/54 AA– 925,000 1,071,196 (Northeast GA Hlth. Syst.), Ser. B, 5.25%, 2/15/45 AA– 1,535,000 1,627,760 (Northeast GA Hlth. Syst.), Ser. B, U.S. Govt. Coll., 5.25%, 2/15/45 (Prerefunded 2/15/20) AAA/P 4,965,000 5,500,724 Marietta, Dev. Auth. Rev. Bonds (Fac. of Life U., Inc.), 7.00%, 6/15/39 Ba3 1,400,000 1,431,010 Muni. Election Auth. of GA Rev. Bonds (Plant Voltage Units 3 & 4), Ser. A, 5.50%, 7/1/60 A+ 3,500,000 3,885,455 Richmond Cnty., Hosp. Auth. Rev. Bonds (U. Hlth. Svcs., Inc.) 5.00%, 1/1/31 A1 2,175,000 2,479,935 5.00%, 1/1/30 A1 770,000 884,545 Municipal Opportunities Trust 23 MUNICIPAL BONDS AND NOTES (142.0%)* cont . Rating** Principal amount Value Illinois (15.6%) Chicago, G.O. Bonds Ser. A, 6.00%, 1/1/38 BBB+ $1,920,000 $2,010,086 Ser. A, 5.50%, 1/1/39 BBB+ 500,000 499,330 Ser. D-05, 5.50%, 1/1/37 BBB+ 750,000 751,800 Ser. G-07, 5.50%, 1/1/35 BBB+ 3,175,000 3,184,589 Ser. D-05, 5.50%, 1/1/34 BBB+ 1,000,000 1,004,260 Ser. A, 5.25%, 1/1/33 BBB+ 1,250,000 1,234,150 Ser. C, 5.00%, 1/1/38 BBB+ 1,500,000 1,416,810 Chicago, Board of Ed. G.O. Bonds Ser. C, 5.25%, 12/1/39 B 2,250,000 1,834,763 (School Reform), Ser. B-1, NATL, zero%, 12/1/21 AA– 3,500,000 3,006,220 Chicago, Motor Fuel Tax Rev. Bonds, 5.00%, 1/1/29 BBB– 500,000 517,130 Chicago, O’Hare Intl. Arpt. Rev. Bonds Ser. A, 5.75%, 1/1/39 A2 4,000,000 4,511,760 Ser. C, 5.375%, 1/1/39 A2 1,250,000 1,387,650 Ser. C, 5.25%, 1/1/28 A2 1,320,000 1,483,020 Ser. C, 5.25%, 1/1/27 A2 2,125,000 2,400,485 Ser. G, 5.00%, 1/1/37 A 400,000 435,788 Chicago, Sales Tax Rev. Bonds, 5.00%, 1/1/34 AA 1,500,000 1,577,835 Chicago, Trans. Auth. Sales Tax Rev. Bonds, 5.25%, 12/1/49 AA 3,000,000 3,292,290 Chicago, Waste Wtr. Transmission Rev. Bonds (2nd Lien), 5.00%, 1/1/39 A 1,835,000 1,944,586 Ser. A, NATL, zero%, 1/1/24 AA– 1,600,000 1,301,840 Chicago, Waste Wtr. Transmission Rev. Bonds, Ser. C, 5.00%, 1/1/39 A 900,000 956,394 Chicago, Wtr. Wks Rev. Bonds 5.00%, 11/1/42 A 645,000 685,029 5.00%, 11/1/39 A 1,080,000 1,156,561 Cicero, G.O. Bonds, Ser. A, AGM, 5.00%, 1/1/21 AA 2,000,000 2,221,980 IL Fin. Auth. Rev. Bonds (Silver Cross Hosp. & Med. Ctr.), 7.00%, 8/15/44 (Prerefunded 8/15/19) AAA/P 2,500,000 2,826,775 (IL Rush U. Med. Ctr.), Ser. D, U.S. Govt. Coll., 6.625%, 11/1/39 (Prerefunded 5/1/19) Aaa 1,490,000 1,653,528 (Rush U. Med. Ctr.), Ser. C, U.S. Govt. Coll., 6.625%, 11/1/39 (Prerefunded 5/1/19) Aaa 1,425,000 1,581,394 (Alexian), Ser. A, AGM, 5.25%, 1/1/22 (Prerefunded 4/14/18) A2 3,775,000 3,929,133 IL State G.O. Bonds 5.25%, 2/1/30 Baa2 1,000,000 1,032,570 5.00%, 11/1/36 Baa2 6,000,000 5,992,560 5.00%, 3/1/34 Baa2 750,000 751,545 IL State Fin. Auth. Rev. Bonds (Presence Hlth. Network), Ser. C, 5.00%, 2/15/36 Baa3 400,000 422,800 (Lifespace Cmntys, Inc.), Ser. A, 5.00%, 5/15/35 A/F 1,025,000 1,115,374 (Riverside Hlth. Syst.), 4.00%, 11/15/34 A+ 500,000 498,120 Kendall & Kane Cntys., Cmnty. United School Dist. G.O. Bonds (No. 115 Yorkville), NATL, FGIC, zero%, 1/1/21 Aa3 1,075,000 1,009,296 24 Municipal Opportunities Trust MUNICIPAL BONDS AND NOTES (142.0%)* cont . Rating** Principal amount Value Illinois cont . Lake Cnty., Cmnty. Construction School Dist. G.O. Bonds (No. 073 Hawthorn) NATL, FGIC, zero%, 12/1/21 AA+ $1,805,000 $1,618,995 U.S. Govt. Coll., NATL, zero%, 12/1/21 (Escrowed to maturity) AA+ 145,000 135,166 NATL, FGIC, zero%, 12/1/20 AA+ 1,495,000 1,384,385 U.S. Govt. Coll., NATL, zero%, 12/1/20 (Escrowed to maturity) AA+ 155,000 147,662 Metro. Pier & Exposition Auth. Dedicated State Tax Rev. Bonds (McCormick), Ser. A, NATL, zero%, 12/15/30 AA– 12,000,000 6,714,480 Metro. Wtr. Reclamation Dist. of Greater Chicago G.O. Bonds (Green Bond), Ser. E, 5.00%, 12/1/30 AA+ 1,310,000 1,513,692 Railsplitter, Tobacco Settlement Auth. Rev. Bonds, 6.00%, 6/1/28 A– 4,150,000 4,742,579 Southern IL U. Rev. Bonds (Hsg. & Auxiliary), Ser. A, NATL, zero%, 4/1/25 AA– 1,870,000 1,378,714 Indiana (1.0%) IN Bk. Special Program Gas Rev. Bonds, Ser. A, 5.25%, 10/15/21 A3 180,000 204,295 IN State Fin. Auth. Rev. Bonds (BHI Sr. Living), 5.75%, 11/15/41 BBB+/F 1,000,000 1,088,300 (Duke Energy Ind.), Ser. C, 4.95%, 10/1/40 Aa3 1,000,000 1,060,580 IN State Fin. Auth. Econ. Dev. Mandatory Put Bonds (6/1/17) (Republic Svcs., Inc.), Ser. A, 1.20%, 5/1/34 A–2 1,400,000 1,399,944 U. Southern IN Rev. Bonds (Student Fee), Ser. J, AGC, 5.75%, 10/1/28 AA 1,000,000 1,101,760 Kentucky (1.2%) KY Pub. Trans. Infrastructure Auth. Rev. Bonds (1st Tier Downtown Crossing), Ser. A, 6.00%, 7/1/53 Baa3 1,000,000 1,118,610 Louisville & Jefferson Cnty., Metro. Govt. College Rev. Bonds (Bellarmine U.), Ser. A, 6.00%, 5/1/38 Baa3 290,000 296,653 Louisville & Jefferson Cnty., Metro. Govt. Hlth. Syst. Rev. Bonds (Norton Healthcare, Inc.), Ser. A, 5.00%, 10/1/32 A– 2,750,000 3,073,565 Louisville, Regl. Arpt. Auth. Syst. Rev. Bonds, Ser. A 5.00%, 7/1/32 A+ 1,030,000 1,138,747 5.00%, 7/1/31 A+ 385,000 427,462 Louisiana (0.1%) LA State Pub. Fac. Auth. Rev. Bonds (Ochsner Clinic Foundation), 5.00%, 5/15/47 A3 650,000 696,579 Maryland (0.1%) MD Econ. Dev. Corp. Poll. Control Rev. Bonds (Potomac Electric Power Co.), 6.20%, 9/1/22 A2 650,000 708,572 Municipal Opportunities Trust 25 MUNICIPAL BONDS AND NOTES (142.0%)* cont . Rating** Principal amount Value Massachusetts (7.6%) MA State G.O. Bonds Ser. I, 5.00%, 12/1/35 Aa1 $1,500,000 $1,745,385 Ser. B, 5.00%, 7/1/33 Aa1 3,500,000 4,093,600 Ser. G, 4.00%, 9/1/42 Aa1 3,400,000 3,498,668 MA State Dept. Trans. Rev. Bonds (Metro Hwy. Syst.), Ser. B, 5.00%, 1/1/37 A+ 2,500,000 2,689,300 MA State Dev. Fin. Agcy. Rev. Bonds (Sabis Intl.), Ser. A, 8.00%, 4/15/39 (Prerefunded 10/15/19) BBB 575,000 668,202 (Linden Ponds, Inc. Fac.), Ser. A-1, 6.25%, 11/15/26 B–/P 960,369 988,546 (Milford Regl. Med. Ctr. Oblig. Group), Ser. F, 5.75%, 7/15/43 Baa3 500,000 549,610 (Suffolk U.), Ser. A, 5.75%, 7/1/39 Baa2 425,000 457,780 (Suffolk U.), Ser. A, U.S. Govt. Coll., 5.75%, 7/1/39 (Prerefunded 7/1/19) 750,000 823,928 (Loomis Cmntys.), Ser. A, 5.75%, 1/1/28 BBB– 1,100,000 1,221,869 (Carleton-Willard Village), 5.625%, 12/1/30 A– 750,000 804,450 (Linden Ponds, Inc.), Ser. B, 5.50%, 11/15/56 B–/P 254,614 1,940 (Linden Ponds, Inc.), Ser. A-2, 5.50%, 11/15/46 B–/P 51,190 51,187 (Berklee College of Music), 5.25%, 10/1/41 A2 2,000,000 2,253,260 (Emerson College), Ser. A, 5.00%, 1/1/40 BBB+ 3,000,000 3,138,150 (Dana-Farber Cancer Inst.), Ser. N, 5.00%, 12/1/36 A1 1,900,000 2,140,065 (Suffolk U.), 5.00%, 7/1/34 Baa2 625,000 694,944 (Intl. Charter School), 5.00%, 4/15/33 BBB 1,000,000 1,086,660 MA State Edl. Fin. Auth. Rev. Bonds (Ed. Loan — Issue 1) 5.00%, 1/1/27 AA 800,000 889,080 4.375%, 1/1/32 AA 925,000 946,423 MA State Hlth. & Edl. Fac. Auth. Rev. Bonds (Care Group), Ser. B-2, NATL, 5.375%, 2/1/26 (Prerefunded 8/1/18) AA– 700,000 738,129 (Northeastern U.), Ser. A, 5.00%, 10/1/35 A2 3,250,000 3,571,003 MA State Hsg. Fin. Agcy. Rev. Bonds, Ser. C, 5.35%, 12/1/42 Aa2 1,160,000 1,216,886 MA State Port Auth. Special Fac. Rev. Bonds (Conrac), Ser. A, 5.125%, 7/1/41 A 2,855,000 3,104,556 Michigan (7.2%) Detroit, G.O. Bonds, AMBAC, 5.25%, 4/1/24 A–/P 222,425 215,779 Detroit, City School Dist. G.O. Bonds, Ser. A, AGM, 6.00%, 5/1/29 Aa1 1,000,000 1,226,640 Detroit, Wtr. Supply Syst. Rev. Bonds, Ser. B AGM, 6.25%, 7/1/36 AA 5,000 5,485 AGM, U.S. Govt. Coll., 6.25%, 7/1/36 (Prerefunded 7/1/19) AA 1,420,000 1,575,078 Flint, Hosp. Bldg. Auth. Rev. Bonds (Hurley Med. Ctr.), 7.50%, 7/1/39 Ba1 500,000 556,000 Great Lakes, Wtr. Auth. Swr. Rev. Bonds (Brazos Presbyterian Homes, Inc.), Ser. C, 5.00%, 7/1/36 Baa1 910,000 998,197 Karegnondi, Wtr. Auth. Rev. Bonds (Wtr. Supply Syst.), Ser. A, 5.25%, 11/1/31 A2 2,445,000 2,776,689 26 Municipal Opportunities Trust MUNICIPAL BONDS AND NOTES (142.0%)* cont . Rating** Principal amount Value Michigan cont . Kentwood, Economic Dev. Rev. Bonds (Holland Home Oblig. Group), 5.00%, 11/15/37 BBB–/F $1,750,000 $1,808,975 MI State Fin. Auth. Rev. Bonds (Henry Ford Hlth Syst.), 5.00%, 11/15/41 A 1,800,000 1,980,450 Ser. H-1, 5.00%, 10/1/39 AA– 1,575,000 1,743,163 (MidMichigan Hlth.), 5.00%, 6/1/39 A1 1,000,000 1,088,060 (Local Govt. Loan Program — Detroit Wtr. & Swr. Dept. (DWSD)), Ser. C, 5.00%, 7/1/35 Baa1 1,100,000 1,194,237 (Local Govt. Loan Program — Detroit Wtr. & Swr. Dept. (DWSD)), Ser. C, 5.00%, 7/1/34 Baa1 1,900,000 2,069,746 (Local Govt. Loan Program — Detroit Wtr. & Swr. Dept. (DWSD)), Ser. D-2, 5.00%, 7/1/34 Baa1 1,000,000 1,089,340 (Local Govt. Program Detroit Wtr. & Swr.), Ser. D4, 5.00%, 7/1/34 A3 100,000 110,156 (Detroit Wtr. & Swr.), Ser. C-6, 5.00%, 7/1/33 A3 850,000 939,174 (Detroit), Ser. C-3, 5.00%, 4/1/27 A2 750,000 866,850 MI State Hosp. Fin. Auth. Rev. Bonds Ser. A, 6.125%, 6/1/39 (Prerefunded 6/1/19) AA+ 2,500,000 2,759,525 (Henry Ford Hlth.), 5.75%, 11/15/39 (Prerefunded 11/15/19) A 2,000,000 2,230,640 (Sparrow Hlth. Oblig. Group), 5.00%, 11/15/31 A1 390,000 397,137 MI State Hsg. Dev. Auth. Rev. Bonds (Rental Hsg.), Ser. D, 3.95%, 10/1/37 AA 1,050,000 1,057,203 MI State Strategic Fund Ltd. Rev. Bonds (Worthington Armstrong Venture), 5.75%, 10/1/22 (Escrowed to maturity) AAA/P 1,650,000 1,969,539 MI State Strategic Fund Ltd. Oblig. Rev. Bonds (Evangelical Homes of MI) 5.50%, 6/1/47 BB+/F 675,000 687,818 5.25%, 6/1/32 BB+/F 320,000 327,565 MI Tobacco Settlement Fin. Auth. Rev. Bonds, Ser. A, 6.00%, 6/1/34 B– 575,000 558,245 Wayne Cnty., Arpt. Auth. Rev. Bonds Ser. D, 5.00%, 12/1/40 A2 2,890,000 3,211,021 Ser. A, 5.00%, 12/1/21 A2 2,000,000 2,269,620 Minnesota (0.6%) Moorhead, Edl. Fac. Rev. Bonds (Concordia College Corp.), 5.00%, 12/1/40 Baa1 500,000 540,135 St. Cloud, Hlth. Care Rev. Bonds (CentraCare Hlth. Syst.), Ser. A, 5.125%, 5/1/30 A1 160,000 174,219 St. Paul, Hsg. & Redev. Auth. Hlth. Care Fac. Rev. Bonds (HealthPartners Oblig. Group), Ser. A, 5.00%, 7/1/33 A2 2,000,000 2,244,480 Mississippi (0.7%) MS Bus. Fin. Corp. Rev. Bonds (Syst. Energy Resources, Inc.), 5.875%, 4/1/22 BBB+ 1,445,000 1,448,858 Warren Cnty., Gulf Opportunity Zone Rev. Bonds (Intl. Paper Co.), Ser. A, 6.50%, 9/1/32 Baa2 2,000,000 2,122,440 Municipal Opportunities Trust 27 MUNICIPAL BONDS AND NOTES (142.0%)* cont . Rating** Principal amount Value Nebraska (0.2%) Lancaster Cnty., Hosp. Auth. Rev. Bonds (Immanuel Oblig. Group), 5.625%, 1/1/40 AA/F $925,000 $995,966 Nevada (6.4%) Clark Cnty., Ltd. Tax Bonds, 5.00%, 6/1/33 T AA+ 28,285,000 29,559,067 Clark Cnty., Arpt. Rev. Bonds, Ser. A-2, 5.00%, 7/1/33 Aa3 1,565,000 1,764,225 Henderson, Local Impt. Dist. Special Assmt. Bonds (No. T-17), 5.00%, 9/1/25 BBB–/P 550,000 556,600 New Hampshire (0.7%) NH State Hlth. & Ed. Fac. Auth. Rev. Bonds (Elliot Hosp.), 5.00%, 10/1/38 Baa1 500,000 542,135 (Southern NH Med. Ctr.), 5.00%, 10/1/37 A– 2,500,000 2,723,025 New Jersey (8.5%) Bayonne, G.O. Bonds (Qualified Gen. Impt.), BAM, 5.00%, 7/1/39 AA 1,300,000 1,444,118 NJ State Econ. Dev. Auth. Rev. Bonds (NYNJ Link Borrower, LLC), 5.375%, 1/1/43 BBB– 500,000 555,875 Ser. WW, 5.25%, 6/15/32 Baa1 1,500,000 1,555,065 Ser. AAA, 5.00%, 6/15/36 Baa1 750,000 749,955 (Biomedical Research), Ser. A, 5.00%, 7/15/29 Baa1 400,000 411,564 Ser. B, 5.00%, 11/1/26 Baa1 4,500,000 4,732,650 5.00%, 6/15/26 Baa1 500,000 531,945 NJ State Econ. Dev. Auth. Wtr. Fac. Rev. Bonds (NJ American Wtr. Co.) Ser. A, 5.70%, 10/1/39 A1 3,900,000 4,192,071 Ser. B, 5.60%, 11/1/34 A1 500,000 535,485 NJ State Edl. Fac. Auth. Rev. Bonds (Georgian Court U.), Ser. D 5.25%, 7/1/37 Baa3 1,000,000 1,002,720 5.25%, 7/1/27 Baa3 500,000 502,120 NJ State Higher Ed. Assistance Auth. Rev. Bonds (Student Loan), Ser. 1A, 5.00%, 12/1/22 Aa2 2,500,000 2,795,850 NJ State Hlth. Care Fac. Fin. Auth. Rev. Bonds (St. Joseph Hlth. Care Syst.), 6.625%, 7/1/38 (Prerefunded 7/1/18) Baa3 2,750,000 2,928,090 (St. Peter’s U. Hosp.), 5.75%, 7/1/37 Ba1 1,500,000 1,546,830 (Hackensack Meridian Hlth.), Ser. A, 5.00%, 7/1/37 A+ 1,000,000 1,129,110 (Hackensack Meridian Hlth.), Ser. A, 5.00%, 7/1/35 A+ 700,000 795,515 NJ State Trans. Trust Fund Auth. Rev. Bonds (Federal Hwy. Reimbursement Notes), 5.00%, 6/15/30 A+ 1,900,000 2,009,630 (Federal Hwy. Reimbursement Notes), 5.00%, 6/15/28 A+ 1,000,000 1,072,560 (Trans. Syst.), Ser. A, zero%, 12/15/30 Baa1 10,000,000 4,997,200 South Jersey, Port Corp. Rev. Bonds (Marine Term.), Ser. S-1, 5.00%, 1/1/34 Baa1 1,000,000 1,004,120 28 Municipal Opportunities Trust MUNICIPAL BONDS AND NOTES (142.0%)* cont . Rating** Principal amount Value New Jersey cont . Tobacco Settlement Fin. Corp. Rev. Bonds, Ser. 1A 5.00%, 6/1/41 B $2,000,000 $1,956,080 4.75%, 6/1/34 BB– 3,000,000 2,944,830 Union Cnty., Util. Auth. Resource Recvy. Fac. Lease Rev. Bonds (Covanta Union), Ser. A, 5.25%, 12/1/31 AA+ 2,300,000 2,492,096 New Mexico (0.3%) Sante Fe, Retirement Fac. Rev. Bonds (El Castillo Retirement Res.), 5.00%, 5/15/42 BBB– 1,460,000 1,487,258 New York (7.2%) Broome Cnty., Indl. Dev. Agcy. Continuing Care Retirement Rev. Bonds (Good Shepard Village), Ser. A, U.S. Govt. Coll., 6.875%, 7/1/40 (Prerefunded 7/1/18) AAA/P 320,000 341,760 Liberty, Dev. Corp. Rev. Bonds (Goldman Sachs Headquarters), 5.25%, 10/1/35 A3 2,000,000 2,426,200 Metro. Trans. Auth. Rev. Bonds, Ser. D, 5.00%, 11/15/36 AA– 2,000,000 2,259,720 MTA Hudson Rail Yards Trust Oblig. Rev. Bonds, Ser. A, 5.00%, 11/15/46 A2 3,000,000 3,182,220 NY City, Muni. Wtr. & Swr. Fin. Auth. Rev Bonds, 5.00%, 6/15/31 T AA+ 10,000,000 11,189,359 NY Cntys., Tobacco Trust III Rev. Bonds (Tobacco Settlement), 6.00%, 6/1/43 Aa3 135,000 135,182 NY State Dorm. Auth. Rev. Bonds, Ser. A, 5.00%, 3/15/43 AAA 4,000,000 4,484,400 NY State Dorm. Auth. Lease Rev. Bonds (State U. Dorm Fac.), Ser. A, 5.00%, 7/1/35 Aa2 1,000,000 1,121,730 NY State Dorm. Auth. Non-State Supported Debt Rev. Bonds (Orange Regl. Med. Ctr.), 6.25%, 12/1/37 (Prerefunded 12/1/18) Baa3 1,800,000 1,947,258 NY State Dorm. Auth. Rev. Bonds, Ser. C, 5.00%, 3/15/31 T AAA 5,000,000 5,637,292 NY State Trans. Special Fac. Dev. Corp. Rev. Bonds (Laguardia Arpt. Term. B Redev. Program), Ser. A 5.25%, 1/1/50 Baa3 1,500,000 1,626,360 5.00%, 7/1/41 Baa3 1,000,000 1,073,590 North Carolina (0.9%) NC Eastern Muni. Pwr. Agcy. Syst. Rev. Bonds, Ser. C, 6.75%, 1/1/24 (Prerefunded 1/1/19) AAA/F 1,000,000 1,095,170 NC State Med. Care Cmnty. Hlth. Care Fac. Rev. Bonds (Deerfield), Ser. A, 6.00%, 11/1/33 (Prerefunded 11/1/18) A–/F 805,000 864,184 NC State Med. Care Comm. Hlth. Fac. Rev. Bonds (Presbyterian Homes), Ser. C, 5.00%, 10/1/36 A–/F 550,000 602,459 NC State Med. Care Comm. Retirement Fac. Rev. Bonds (Salemtowne), 5.25%, 10/1/37 BB/P 2,000,000 2,092,580 Municipal Opportunities Trust 29 MUNICIPAL BONDS AND NOTES (142.0%)* cont . Rating** Principal amount Value Ohio (6.8%) American Muni. Pwr., Inc. Rev. Bonds (Meldahl Hydroelectric (Green Bond)), Ser. A, 5.00%, 2/15/30 A $1,250,000 $1,439,638 Buckeye, Tobacco Settlement Fin. Auth. Rev. Bonds Ser. A-2, 6.50%, 6/1/47 B3 1,160,000 1,163,851 Ser. A-3, 6.25%, 6/1/37 B– 2,225,000 2,222,330 Ser. A-2, 5.875%, 6/1/30 B– 1,450,000 1,399,308 Ser. A-2, 5.75%, 6/1/34 B– 8,825,000 8,454,510 Franklin Cnty., Hlth. Care Fac. Rev. Bonds (OH Presbyterian Retirement Svcs. (OPRS) Cmntys. Oblig. Group), Ser. A, 6.00%, 7/1/35 BBB– 1,125,000 1,241,595 Lake Cnty., Hosp. Fac. Rev. Bonds (Lake Hosp. Syst., Inc.), Ser. C 6.00%, 8/15/43 A3 495,000 519,364 U.S. Govt. Coll., 6.00%, 8/15/43 (Prerefunded 8/15/18) AAA/P 2,605,000 2,768,542 OH State Air Quality Dev. Auth. FRB (Columbus Southern Pwr. Co.), Ser. B, 5.80%, 12/1/38 A– 2,000,000 2,159,560 OH State Higher Edl. Fac. Comm. Rev. Bonds (Kenyon College) 5.00%, 7/1/44 A+ 3,265,000 3,544,680 U.S. Govt. Coll., 5.00%, 7/1/44 (Prerefunded 7/1/20) AAA/P 1,735,000 1,935,445 OH State Hosp. Rev. Bonds (U. Hosp. Hlth. Syst.), Ser. A, 5.00%, 1/15/41 A2 700,000 766,584 OH State Private Activity Rev. Bonds (Portsmouth Bypass), AGM, 5.00%, 12/31/35 AA 1,125,000 1,237,939 OH State Tpk. Comm. Rev. Bonds (Infrastructure), Ser. A-1 5.25%, 2/15/33 A1 225,000 259,164 5.25%, 2/15/32 A1 950,000 1,095,350 Scioto Cnty., Hosp. Rev. Bonds (Southern OH Med. Ctr.) 5.00%, 2/15/33 A2 605,000 673,081 5.00%, 2/15/32 A2 745,000 833,022 Southeastern OH Port Auth. Hosp. Fac. Rev. Bonds 5.75%, 12/1/32 BB/F 625,000 685,063 (Memorial Hlth. Syst. Oblig. Group), 5.50%, 12/1/43 BB/F 120,000 127,866 Warren Cnty., Hlth. Care Fac. Rev. Bonds (Otterbein Homes Oblig. Group) 5.00%, 7/1/33 A 500,000 542,830 5.00%, 7/1/32 A 250,000 272,568 Oklahoma (0.2%) OK State Tpk. Auth. VRDN, Ser. F, 0.85%, 1/1/28 VMIG1 950,000 950,000 Oregon (1.1%) Keizer, Special Assmt. Bonds (Keizer Station), Ser. A, 5.20%, 6/1/31 Aa3 1,750,000 1,821,260 Multnomah Cnty., Hosp. Fac. Auth. Rev. Bonds (Terwilliger Plaza, Inc.), 5.00%, 12/1/36 BBB/F 650,000 706,128 30 Municipal Opportunities Trust MUNICIPAL BONDS AND NOTES (142.0%)* cont . Rating** Principal amount Value Oregon cont . OR Hlth. Sciences U. Rev. Bonds, Ser. A, 5.75%, 7/1/39 (Prerefunded 7/1/19) Aa3 $1,250,000 $1,374,625 Salem, Hosp. Fac. Auth. Rev. Bonds (Salem Hlth.), Ser. A, 5.00%, 5/15/33 A+ 1,500,000 1,687,785 Pennsylvania (5.4%) Cumberland Cnty., Muni. Auth. Rev. Bonds (Diakon Lutheran Social Ministries) 5.00%, 1/1/32 BBB+/F 200,000 218,488 5.00%, 1/1/31 BBB+/F 1,000,000 1,096,430 Dauphin Cnty., Gen. Auth. Hlth. Syst. Rev. Bonds (Pinnacle Hlth. Syst.), Ser. A, 5.00%, 6/1/34 A+ 450,000 507,317 Delaware River Port Auth. PA & NJ Rev. Bonds Ser. D, 5.00%, 1/1/40 A 1,200,000 1,293,456 5.00%, 1/1/31 A 2,500,000 2,830,400 Doylestown, Hosp. Auth. Rev. Bonds (Doylestown Hosp.), Ser. A, 5.00%, 7/1/41 Baa2 1,650,000 1,757,184 Erie, Higher Ed. Bldg. Auth. Rev. Bonds (Mercyhurst College), 5.50%, 3/15/38 (Prerefunded 9/15/18) BBB– 725,000 768,957 Franklin Cnty., Indl. Dev. Auth. Rev. Bonds (Chambersburg Hosp.), 5.375%, 7/1/42 A2 1,000,000 1,070,760 Geisinger, Auth. Rev. Bonds (Geisinger Hlth. Syst.), Ser. A-2, 5.00%, 2/15/39 ## Aa2 250,000 282,328 Northampton Cnty., Hosp. Auth. Rev. Bonds (St. Luke’s Hosp. — Bethlehem), Ser. A, 5.50%, 8/15/40 (Prerefunded 8/15/18) A3 1,250,000 1,321,363 PA State Econ. Dev. Fin. Auth. Exempt Fac. Rev. Bonds (Amtrak), Ser. A, 5.00%, 11/1/32 A1 1,000,000 1,100,620 PA State Higher Edl. Fac. Auth. Rev. Bonds (Gwynedd Mercy College), Ser. KK1, 5.375%, 5/1/42 BBB 500,000 523,015 (St. Joseph’s U.), Ser. A, 5.00%, 11/1/40 A– 3,000,000 3,286,350 (Philadelphia U.), 5.00%, 6/1/30 BBB+ 2,250,000 2,255,985 (Philadelphia U.), 5.00%, 6/1/22 BBB+ 860,000 862,391 PA State Hsg. Fin. Agcy. Rev. Bonds, Ser. 15-117A, 3.95%, 10/1/30 AA+ 900,000 925,029 PA State Pub. School Bldg. Auth. Rev. Bonds (Northampton Cnty. Area Cmnty. College Foundation), BAM, 5.00%, 6/15/32 AA 2,030,000 2,295,199 PA State Tpk. Comm. Rev. Bonds, Ser. A, 5.00%, 12/1/38 A1 1,000,000 1,103,960 Philadelphia, Gas Wks. Rev. Bonds, 5.00%, 8/1/32 A 1,000,000 1,116,430 Pittsburgh & Allegheny Cnty., Sports & Exhib. Auth. Hotel Rev. Bonds, AGM, 5.00%, 2/1/35 AA 1,225,000 1,339,452 Westmoreland Cnty., Muni. Auth. Rev. Bonds, BAM, 5.00%, 8/15/27 AA 450,000 531,104 Puerto Rico (0.1%) Cmnwlth. of PR, G.O. Bonds, Ser. A, 5.50%, 7/1/39 (In default) † D/P 1,000,000 622,500 Municipal Opportunities Trust 31 MUNICIPAL BONDS AND NOTES (142.0%)* cont . Rating** Principal amount Value Rhode Island (0.6%) Tobacco Settlement Fin. Corp. Rev. Bonds, Ser. B, 5.00%, 6/1/50 BBB–/P $2,750,000 $2,810,390 South Carolina (2.0%) SC State Pub. Svc. Auth. Rev. Bonds (Santee Cooper), Ser. A, 5.75%, 12/1/43 AA– 3,000,000 3,359,790 Ser. A, 5.50%, 12/1/54 AA– 3,000,000 3,263,340 Ser. A, 5.00%, 12/1/55 AA– 2,000,000 2,114,200 SC State Pub. Svcs. Auth. Rev. Bonds, Ser. E, 5.25%, 12/1/55 AA– 1,000,000 1,083,930 Tennessee (0.8%) Johnson City, Hlth. & Edl. Fac. Board Hosp. Rev. Bonds (Mountain States Hlth. Alliance), 6.00%, 7/1/38 Baa1 3,450,000 3,733,728 Texas (16.1%) Arlington, Higher Ed. Fin. Corp. Rev. Bonds (Uplift Ed.), Ser. A, 5.00%, 12/1/36 BBB– 500,000 538,420 Brazos River Harbor Naval Dist. Env. Rev. Bonds (Dow Chemical Co.), Ser. A-4, 5.95s, 5/15/33 BBB 400,000 422,380 Brazos, Harbor Indl. Dev. Corp. Env. Fac. Mandatory Put Bonds (5/1/28) (Dow Chemical), 5.90%, 5/1/38 BBB 2,850,000 2,948,012 Central TX Regl. Mobility Auth. Rev. Bonds Ser. A, 5.00%, 1/1/45 BBB+ 250,000 273,993 Ser. A, 5.00%, 1/1/40 BBB+ 500,000 549,840 (Sr. Lien), Ser. A, 5.00%, 1/1/33 BBB+ 425,000 466,846 Clifton, Higher Ed. Fin. Corp. Rev. Bonds (IDEA Pub. Schools), 5.00%, 8/15/28 BBB 300,000 335,100 Dallas, Area Rapid Transit Rev. Bonds (Sr. Lien), 5.00%, 12/1/33 T AA+ 26,000,000 27,687,294 Dallas-Fort Worth, Intl. Arpt. Fac. Impt. Corp. Rev. Bonds, Ser. A, 5.25%, 11/1/30 A+ 3,000,000 3,414,600 Harris Cnty., Cultural Ed. Fac. Fin. Corp. Rev. Bonds (Brazos Presbyterian Homes, Inc.), 5.00%, 1/1/37 BB+/F 1,000,000 1,035,590 (YMCA of the Greater Houston Area), Ser. A, 5.00%, 6/1/33 Baa3 800,000 853,880 Houston, Arpt. Syst. Rev. Bonds (United Airlines, Inc.), 4.75%, 7/1/24 Ba3 2,000,000 2,158,960 Houston, Util. Syst. Rev. Bonds, Ser. A, 5.00%, 11/15/33 AA 1,500,000 1,670,685 Love Field, Arpt. Modernization Corp. Special Fac. Rev. Bonds (Southwest Airlines Co.), 5.25%, 11/1/40 Baa1 1,750,000 1,890,263 Love Field, Gen. Arpt. Modernization Corp. Rev. Bonds 5.00%, 11/1/36 A1 1,000,000 1,120,280 5.00%, 11/1/35 A1 1,000,000 1,117,190 Lower CO River Auth. Transmission Svcs. Contract Corp. Rev. Bonds, 5.00%, 5/15/33 A 700,000 791,126 Matagorda Cnty., Poll. Control Rev. Bonds (Dist. No. 1), Ser. A, AMBAC, 4.40%, 5/1/30 A– 1,500,000 1,638,345 32 Municipal Opportunities Trust MUNICIPAL BONDS AND NOTES (142.0%)* cont . Rating** Principal amount Value Texas cont . New Hope, Cultural Ed. Fac. Fin. Corp. Rev. Bonds (Wesleyan Homes, Inc.), 5.50%, 1/1/43 BB–/P $500,000 $509,025 (Collegiate Hsg.-College Station I, LLC), AGM, 5.00%, 4/1/46 AA 2,100,000 2,283,771 (Collegiate Hsg.-Tarleton St.), 5.00%, 4/1/34 Baa3 1,000,000 1,068,050 North East TX, Regl. Mobility Auth. Rev. Bonds, 5.00%, 1/1/46 Baa2 2,500,000 2,696,550 North TX, Thruway Auth. Rev. Bonds, Ser. B, zero%, 9/1/43 AA+ 2,000,000 476,500 North TX, Tollway Auth. Rev. Bonds (1st Tier), Ser. I, 6.50%, 1/1/43 A1 4,000,000 4,964,040 (1st Tier), Ser. A, 6.00%, 1/1/25 A1 160,000 165,136 Ser. A, 5.00%, 1/1/39 A1 2,000,000 2,251,020 Ser. D, AGC, zero%, 1/1/28 AA 7,800,000 5,496,582 Red River, Hlth. Retirement Fac. Dev. Corp. Rev. Bonds (Sears Methodist Retirement Syst. Oblig. Group) Ser. B, 6.15%, 11/15/49 (In default) † D/P 282,000 423 Ser. A, 5.45%, 11/15/38 (In default) † D/P 814,000 1,221 Tarrant Cnty., Cultural Ed. Fac. Fin. Corp. Rev. Bonds (Trinity Terrace), Ser. A-1, 5.00%, 10/1/44 BBB+/F 1,300,000 1,364,753 Tarrant Cnty., Cultural Ed. Fac. Fin. Corp. Retirement Fac. Rev. Bonds (Buckner Retirement Svcs., Inc.) 5.25%, 11/15/37 A/F 615,000 619,717 Ser. B, 5.00%, 11/15/46 A/F 2,000,000 2,131,080 TX State Muni. Gas Acquisition & Supply Corp. III Rev. Bonds, 5.00%, 12/15/28 A3 1,500,000 1,639,365 TX State Private Activity Bond Surface Trans. Corp. Rev. Bonds (Blueridge Trans. Group, LLC (SH 288 Toll Lane)), 5.00%, 12/31/55 Baa3 2,000,000 2,149,620 TX State Trans. Comm. Tpk. Syst. Rev. Bonds (1st Tier), Ser. A, 5.00%, 8/15/41 A3 2,500,000 2,724,650 Utah (0.9%) Murray City, Hosp. VRDN (IHC Hlth. Svcs., Inc.), Ser. A, 0.84%, 5/15/37 VMIG1 3,500,000 3,500,000 Salt Lake City, Hosp. Rev. Bonds, AMBAC, U.S. Govt. Coll., 6.75%, 5/15/20 (Escrowed to maturity) AAA/P 1,000,000 1,003,470 Vermont (0.3%) VT State Edl. & Hlth. Bldg. Fin. Agcy. Rev. Bonds (U. of VT Med. Ctr.), Ser. A, 5.00%, 12/1/36 A3 1,250,000 1,375,300 Virginia (0.6%) Fairfax Cnty., Econ. Dev. Auth. Res. Care Fac. Rev. Bonds (Goodwin House, Inc.), Ser. A, 5.00%, 10/1/36 BBB/F 425,000 464,959 Washington Cnty., Indl. Dev. Auth. Hosp. Fac. Rev. Bonds (Mountain States Hlth. Alliance), Ser. C, 7.75%, 7/1/38 Baa1 2,100,000 2,269,239 Municipal Opportunities Trust 33 MUNICIPAL BONDS AND NOTES (142.0%)* cont . Rating** Principal amount Value Washington (3.5%) Port of Seattle, Rev. Bonds, Ser. C, 5.00%, 4/1/40 A1 $875,000 $964,801 Port Seattle, Port Indl. Dev. Corp. Rev. Bonds (Delta Airlines, Inc.), 5.00%, 4/1/30 BB+ 1,300,000 1,396,447 WA State G.O. Bonds (Sr. 520 Corridor-Motor Vehicle Tax), Ser. C, 5.00%, 6/1/28 T AA+ 5,000,000 5,705,579 Tobacco Settlement Auth. of WA Rev. Bonds, 5.25%, 6/1/32 A– 2,125,000 2,310,576 WA State G.O. Bonds, Ser. 17-A, 5.00%, 8/1/39 Aa1 3,000,000 3,436,800 WA State Hlth. Care Fac. Auth. FRN Mandatory Put Bonds (7/1/22) (Fred Hutchinson Cancer Research Ctr.), Ser. B, 1.765%, 1/1/42 A 1,500,000 1,508,130 WA State Hlth. Care Fac. Auth. Rev. Bonds (Kadlec Med. Ctr.), 5.50%, 12/1/39 (Prerefunded 12/1/20) AAA/P 1,200,000 1,375,164 WA State Hsg. Fin. Comm. 144A Rev. Bonds (Bayview Manor Homes), Ser. A, 5.00%, 7/1/36 BB+/P 375,000 379,650 West Virginia (0.9%) Harrison Cnty., Cmnty. Solid Waste Disp. Rev. Bonds (Allegheny Energy), Ser. D, 5.50%, 10/15/37 Baa2 3,450,000 3,474,081 WV State Hosp. Fin. Auth. Rev. Bonds (Thomas Hlth. Syst.), 6.75%, 10/1/43 B+/P 935,000 959,020 Wisconsin (1.3%) Pub. Fin. Auth. Arpt. Fac. Rev. Bonds (Sr. Oblig. Group), 5.25%, 7/1/28 BBB 350,000 373,562 WI State Rev. Bonds, Ser. A 6.00%, 5/1/27 Aa3 2,265,000 2,480,515 U.S. Govt. Coll., 6.00%, 5/1/27 (Prerefunded 5/1/19) AAA/P 235,000 257,654 WI State Hlth. & Edl. Fac. Auth. Rev. Bonds (Prohealth Care, Inc.), 6.625%, 2/15/39 (Prerefunded 2/15/19) AAA/P 1,500,000 1,646,760 (Prohealth Care, Inc.), 5.00%, 8/15/39 A1 750,000 822,750 (Three Pillars Sr. Living), 5.00%, 8/15/33 A/F 430,000 467,341 WI State Pub. Fin. Auth Sr. Living 144A Rev. Bonds (Mary’s Woods at Marylhurst), Ser. A 5.25%, 5/15/42 BB/F 250,000 263,555 5.25%, 5/15/37 BB/F 250,000 264,795 Wyoming (0.4%) Campbell Cnty., Solid Waste Fac. Rev. Bonds (Basin Elec. Pwr. Co-op), Ser. A, 5.75%, 7/15/39 A 2,000,000 2,135,560 TOTAL INVESTMENTS Total investments (cost $659,542,315) 34 Municipal Opportunities Trust Notes to the fund’s portfolio Unless noted otherwise, the notes to the fund’s portfolio are for the close of the fund’s reporting period, which ran from May 1, 2016 through April 30, 2017 (the reporting period). Within the following notes to the portfolio, references to “ASC820” represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures and references to “OTC”, if any, represent over-the-counter. * Percentages indicated are based on net assets of $494,523,084. ** The Moody’s, Standard & Poor’s or Fitch ratings indicated are believed to be the most recent ratings available at the close of the reporting period for the securities listed. Ratings are generally ascribed to securities at the time of issuance. While the agencies may from time to time revise such ratings, they undertake no obligation to do so, and the ratings do not necessarily represent what the agencies would ascribe to these securities at the close of the reporting period. Securities rated by Fitch are indicated by “/F.” Securities rated by Putnam are indicated by “/P.” The Putnam rating categories are comparable to the Standard & Poor’s classifications. If a security is insured, it will usually be rated by the ratings organizations based on the financial strength of the insurer. Ratings are not covered by the Report of Independent Registered Public Accounting Firm. † This security is non-income-producing. ## Forward commitment, in part or in entirety (Note 1). F This security is valued by Putnam Management at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC820 based on the securities’ valuation inputs (Note 1). T Underlying security in a tender option bond transaction. This security has been segregated as collateral for financing transactions. At the close of the reporting period, the fund maintained liquid assets totaling $48,351,673 to cover tender option bonds. 144A after the name of an issuer represents securities exempt from registration under Rule 144A of the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. On Mandatory Put Bonds, the rates shown are the current interest rates at the close of the reporting period and the dates shown represent the next mandatory put dates. The dates shown parenthetically on prerefunded bonds represent the next prerefunding dates. The dates shown on debt obligations are the original maturity dates. The fund had the following sector concentrations greater than 10% at the close of the reporting period (as a percentage of net assets): Transportation 23.6% Health care 18.4 Utilities 17.3 State debt 15.2 Prerefunded 14.6 Local debt 13.7 Tax bonds 11.9 Municipal Opportunities Trust 35 ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Municipal bonds and notes $—­ $702,225,263 $10,686 Totals by level $—­ During the reporting period, transfers within the fair value hierarchy, if any, did not represent, in the aggregate, more than 1% of the fund’s net assets measured as of the end of the period. Transfers are accounted for using the end of period pricing valuation method. At the start and close of the reporting period, Level 3 investments in securities represented less than 1% of the fund’s net assets and were not considered a significant portion of the fund’s portfolio. The accompanying notes are an integral part of these financial statements. 36 Municipal Opportunities Trust Statement of assets and liabilities 4/30/17 ASSETS Investment in securities, at value (Note 1): Unaffiliated issuers (identified cost $659,542,315) $702,235,949 Cash 436,281 Interest and other receivables 10,178,036 Receivable for investments sold 10,082,710 Prepaid assets 32,937 Total assets LIABILITIES Payable for investments purchased 3,524,432 Payable for purchases of delayed delivery securities (Note 1) 285,448 Payable for compensation of Manager (Note 2) 894,096 Payable for custodian fees (Note 2) 2,527 Payable for investor servicing fees (Note 2) 41,085 Payable for Trustee compensation and expenses (Note 2) 245,202 Payable for administrative services (Note 2) 1,936 Payable for floating rate notes issued (Note 1) 41,788,486 Distributions payable to shareholders 2,062,983 Distributions payable to preferred shareholders (Note 1) 32,499 Preferred share remarketing agent fees 41,732 Other accrued expenses 672,403 Total liabilities Series B remarketed preferred shares : (3,417 shares authorized and issued at $25,000 per share) (Note 4) 85,425,000 Series C remarketed preferred shares: (3,737 shares authorized and issued at $25,000 per share) (Note 4) 93,425,000 Net assets REPRESENTED BY Paid-in capital — common shares (Unlimited shares authorized) (Notes 1 and 5) $457,926,859 Undistributed net investment income (Note 1) 2,492,728 Accumulated net realized loss on investments (Note 1) (8,590,137) Net unrealized appreciation of investments 42,693,634 Total — Representing net assets applicable to common shares outstanding COMPUTATION OF NET ASSET VALUE Net asset value per common share ($494,523,084 divided by 38,088,900 shares) $12.98 The accompanying notes are an integral part of these financial statements. Municipal Opportunities Trust 37 Statement of operations Year ended 4/30/17 INVESTMENT INCOME Interest income $31,990,825 Total investment income EXPENSES Compensation of Manager (Note 2) 3,791,539 Investor servicing fees (Note 2) 255,433 Custodian fees (Note 2) 11,968 Trustee compensation and expenses (Note 2) 34,279 Administrative services (Note 2) 14,971 Interest and fees expense (Note 1) 507,262 Preferred share remarketing agent fees 272,001 Other 835,585 Total expenses Expense reduction (Note 2) (9,779) Net expenses Net investment income Net realized gain on investments (Notes 1 and 3) 5,307,155 Net unrealized depreciation of investments during the year (32,037,962) Net loss on investments Net decrease in net assets resulting from operations DISTRIBUTIONS TO SERIES B AND C REMARKETED PREFERRED SHAREHOLDERS (NOTE 1): From ordinary income Taxable net investment income (6,840) From tax exempt net investment income (1,765,002) Net decrease in net assets resulting from operations (applicable to common shareholders) The accompanying notes are an integral part of these financial statements. 38 Municipal Opportunities Trust Statement of changes in net assets INCREASE (DECREASE) IN NET ASSETS Year ended 4/30/17 Year ended 4/30/16 Operations Net investment income $26,277,566 $28,638,790 Net realized gain on investments 5,307,155 4,508,521 Net unrealized appreciation (depreciation) of investments (32,037,962) 7,634,792 Net increase (decrease) in net assets resulting from operations DISTRIBUTIONS TO SERIES B AND C REMARKETED PREFERRED SHAREHOLDERS (NOTE 1): From ordinary income Taxable net investment income (6,840) (930) From tax exempt net investment income (1,765,002) (480,064) Net increase (decrease) in net assets resulting from operations (applicable to common shareholders) DISTRIBUTIONS TO COMMON SHAREHOLDERS (NOTE 1): From ordinary income Taxable net investment income (404,941) (142,791) From tax exempt net investment income (25,565,581) (27,304,731) Decrease from capital shares repurchased (Note 5) (304,197) (11,933,385) Total increase (decrease) in net assets NET ASSETS Beginning of year 523,022,886 522,102,684 End of year (including undistributed net investment income of $2,492,728 and $3,232,004, respectively) NUMBER OF FUND SHARES Common shares outstanding at beginning of year Shares repurchased (Note 5) (25,566) (1,003,640) Common shares outstanding at end of period Remarketed preferred shares outstanding at beginning and end of period The accompanying notes are an integral part of these financial statements. Municipal Opportunities Trust 39 Financial highlights (For a common share outstanding throughout the period) PER-SHARE OPERATING PERFORMANCE Year ended 4/30/17 4/30/16 4/30/15 4/30/14 4/30/13 Net asset value, beginning of period (common shares) Investment operations: Net investment income a .69 .74 .73 .73 .73 Net realized and unrealized gain (loss) on investments (.70) .32 .53 (.88) .56 Total from investment operations Distributions to preferred shareholders: From net investment income (.05) (.01) — f (.01) (.01) Total from investment operations (applicable to common shareholders) Distributions to common shareholders: From net investment income (.68) (.71) (.71) (.70) (.71) Total distributions Increase from shares repurchased — f — Net asset value, end of period (common shares) Market price, end of period (common shares) Total return at market price (%) (common shares) b RATIOS AND SUPPLEMENTAL DATA Net assets, end of period (common shares)(in thousands) Ratio of expenses to average net assets (including interest expense) (%) c,d,e 1.12 g .97 .96 .99 .94 Ratio of net investment income to average net assets (%) d 4.80 5.48 5.50 5.89 5.40 Portfolio turnover (%) 22 18 12 11 13 (Continued on next page) 40 Municipal Opportunities Trust Financial highlights cont . a Per share net investment income has been determined on the basis of the weighted average number of shares outstanding during the period. b Total return assumes dividend reinvestment. c Includes amounts paid through expense offset arrangements, if any (Note 2). d Ratios reflect net assets available to common shares only; net investment income ratio also reflects reduction for dividend payments to preferred shareholders. e Includes interest and fee expense associated with borrowings which amounted to: April 30, 2017 0.10% April 30, 2016 0.05 April 30, 2015 0.05 April 30, 2014 0.05 April 30, 2013 0.05 f Amount represents less than $0.01 per share. g Includes 0.10% of increased proxy solicitation and legal fees related to the 2017 annual shareholder meeting. The accompanying notes are an integral part of these financial statements. Municipal Opportunities Trust 41 Notes to financial statements 4/30/17 Within the following Notes to financial statements, references to “State Street” represent State Street Bank and Trust Company, references to “the SEC” represent the Securities and Exchange Commission, references to “Putnam Management” represent Putnam Investment Management, LLC, the fund’s manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. Unless otherwise noted, the “reporting period” represents the period from May 1, 2016 through April 30, 2017. Putnam Municipal Opportunities Trust (the fund) is a Massachusetts business trust, which is registered under the Investment Company Act of 1940, as amended, as a non-diversified, closed-end management investment company. The fund is currently operating as a diversified fund. In the future, the fund may operate as a non-diversified fund to the extent permitted by applicable law. Under current law, shareholder approval would be required before the fund could operate as a non-diversified fund. The goal of the fund is to seek as high a level of current income exempt from federal income tax as Putnam Management believes is consistent with the preservation of capital. The fund intends to achieve its objective by investing in a portfolio of investment-grade and some below investment-grade municipal bonds selected by Putnam Management. The fund’s shares trade on a stock exchange at market prices, which may be lower than the fund’s net asset value. The fund uses leverage, which involves risk and may increase the volatility of the fund’s net asset value. In the normal course of business, the fund enters into contracts that may include agreements to indemnify another party under given circumstances. The fund’s maximum exposure under these arrangements is unknown as this would involve future claims that may be, but have not yet been, made against the fund. However, the fund’s management team expects the risk of material loss to be remote. The fund has entered into contractual arrangements with an investment adviser, administrator, transfer agent and custodian, who each provide services to the fund. Unless expressly stated otherwise, shareholders are not parties to, or intended beneficiaries of these contractual arrangements, and these contractual arrangements are not intended to create any shareholder right to enforce them against the service providers or to seek any remedy under them against the service providers, either directly or on behalf of the fund. Under the fund’s Declaration of Trust, any claims asserted against or on behalf of the Putnam Funds, including claims against Trustees and Officers, must be brought in state and federal courts located within the Commonwealth of Massachusetts. Note 1: Significant accounting policies The following is a summary of significant accounting policies consistently followed by the fund in the preparation of its financial statements. The preparation of financial statements is in conformity with accounting principles generally accepted in the United States of America and requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities in the financial statements and the reported amounts of increases and decreases in net assets from operations. Actual results could differ from those estimates. Subsequent events after the Statement of assets and liabilities date through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. Security valuation Portfolio securities and other investments are valued using policies and procedures adopted by the Board of Trustees. The Trustees have formed a Pricing Committee to oversee the implementation of these procedures and have delegated responsibility for valuing the fund’s assets in accordance with these procedures to Putnam Management. Putnam Management has established an internal Valuation Committee that is responsible for making fair value determinations, evaluating the effectiveness of the pricing policies of the fund and reporting to the Pricing Committee. Tax-exempt bonds and notes are generally valued on the basis of valuations provided by an independent pricing service approved by the Trustees. Such services use information with respect to transactions in bonds, quotations from bond dealers, market transactions in comparable securities and various relationships between securities in determining value. These securities will generally be categorized as Level 2. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. To assess the continuing appropriateness of fair valuations, the Valuation Committee reviews and affirms the reasonableness of such valuations on a regular basis after considering all relevant information that is reasonably available. Such valuations and procedures are reviewed periodically by the Trustees. These valuations consider such factors as significant market or specific security 42 Municipal Opportunities Trust events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures, recovery rates, sales and other multiples and resale restrictions. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Security transactions and related investment income Security transactions are recorded on the trade date (the date the order to buy or sell is executed). Gains or losses on securities sold are determined on the identified cost basis. Interest income is recorded on the accrual basis. All premiums/discounts are amortized/accreted on a yield-to-maturity basis. The premium in excess of the call price, if any, is amortized to the call date; thereafter, any remaining premium is amortized to maturity. Securities purchased or sold on a delayed delivery basis may be settled at a future date beyond customary settlement time; interest income is accrued based on the terms of the securities. Losses may arise due to changes in the fair value of the underlying securities or if the counterparty does not perform under the contract. Tender option bond transactions The fund may participate in transactions whereby a fixed-rate bond is transferred to a tender option bond trust (TOB trust) sponsored by a broker. The TOB trust funds the purchase of the fixed rate bonds by issuing floating-rate bonds to third parties and allowing the fund to retain the residual interest in the TOB trust’s assets and cash flows, which are in the form of inverse floating rate bonds. The inverse floating rate bonds held by the fund give the fund the right to (1) cause the holders of the floating rate bonds to tender their notes at par, and (2) to have the fixed-rate bond held by the TOB trust transferred to the fund, causing the TOB trust to collapse. The fund accounts for the transfer of the fixed-rate bond to the TOB trust as a secured borrowing by including the fixed-rate bond in the fund’s portfolio and including the floating rate bond as a liability in the Statement of assets and liabilities. At the close of the reporting period, the fund’s investments with a value of $90,140,158 were held by the TOB trust and served as collateral for $41,788,486 in floating-rate bonds outstanding. For the reporting period ended, the fund incurred interest expense of $263,630 for these investments based on an average interest rate of 0.70%. Federal taxes It is the policy of the fund to distribute all of its income within the prescribed time period and otherwise comply with the provisions of the Internal Revenue Code of 1986, as amended (the Code), applicable to regulated investment companies. It is also the intention of the fund to distribute an amount sufficient to avoid imposition of any excise tax under Section 4982 of the Code. The fund is subject to the provisions of Accounting Standards Codification 740 Income Taxes (ASC 740). ASC 740 sets forth a minimum threshold for financial statement recognition of the benefit of a tax position taken or expected to be taken in a tax return. The fund did not have a liability to record for any unrecognized tax benefits in the accompanying financial statements. No provision has been made for federal taxes on income, capital gains or unrealized appreciation on securities held nor for excise tax on income and capital gains. Each of the fund’s federal tax returns for the prior three fiscal years remains subject to examination by the Internal Revenue Service. At April 30, 2017, the fund had a capital loss carryover of $6,063,521 available to the extent allowed by the Code to offset future net capital gain, if any. For any carryover, the amount of the carryover and that carryover’s expiration date is: Loss carryover Short-term Long-term Total Expiration $4,848,013 N/A $4,848,013 April 30, 2018 1,215,508 N/A 1,215,508 April 30, 2019 Under the Regulated Investment Company Modernization Act of 2010, the fund will be permitted to carry forward capital losses incurred in taxable years beginning after December 22, 2010 for an unlimited period. However, any losses incurred will be required to be utilized prior to the losses incurred in pre-enactment tax years. As a result of this ordering rule, pre-enactment capital loss carryforwards may be more likely to expire unused. Additionally, post-enactment capital losses that are carried forward will retain their character as either short-term or long-term capital losses rather than being considered all short-term as under previous law. Municipal Opportunities Trust 43 Distributions to shareholders Distributions to common and preferred shareholders from net investment income are recorded by the fund on the ex-dividend date. Distributions from capital gains, if any, are recorded on the ex-dividend date and paid at least annually. Dividends on remarketed preferred shares become payable when, as and if declared by the Trustees. Each dividend period for the remarketed preferred shares is generally a 7 day period. The applicable dividend rate for the remarketed preferred shares on April 30, 2017 was 1.508% for Series B and 1.475% for Series C shares. The amount and character of income and gains to be distributed are determined in accordance with income tax regulations, which may differ from generally accepted accounting principles. During the reporting period, the fund has experienced unsuccessful remarketings of its remarketed preferred shares. As a result, dividends to the remarketed preferred shares have been paid at the “maximum dividend rate,” pursuant to the fund’s by-laws, which, based on the current credit quality of the remarketed preferred shares, equals 110% of the higher of the 30-day “AA” composite commercial paper rate and the taxable equivalent of the short-term municipal bond rate. These differences include temporary and/or permanent differences from late year loss deferrals, from the expiration of a capital loss carryover, from dividends payable, and from market discount. Reclassifications are made to the fund’s capital accounts to reflect income and gains available for distribution (or available capital loss carryovers) under income tax regulations. At the close of the reporting period, the fund reclassified $725,522 to increase undistributed net investment income, $11,782,044 to decrease paid-in capital and $11,056,522 to decrease accumulated net realized loss. The tax basis components of distributable earnings and the federal tax cost as of the close of the reporting period were as follows: Unrealized appreciation $47,708,327 Unrealized depreciation (4,850,101) Net unrealized appreciation 42,858,226 Undistributed ordinary income 809,382 Undistributed tax-exempt income 3,778,821 Capital loss carryforward (6,063,521) Cost for federal income tax purposes $659,377,723 Determination of net asset value Net asset value of the common shares is determined by dividing the value of all assets of the fund, less all liabilities and the liquidation preference (redemption value of preferred shares, plus accumulated and unpaid dividends) of any outstanding remarketed preferred shares, by the total number of common shares outstanding as of period end. Note 2: Management fee, administrative services and other transactions The fund pays Putnam Management for management and investment advisory services quarterly based on the average net assets of the fund, including assets attributable to preferred shares. Such fee is based on the following annual rates based on the average weekly net assets attributable to common and preferred shares. The lesser of (i) 0.550% of average net assets attributable to common and preferred shares outstanding, or (ii) the following rates: 0.650% of the first $500 million of average weekly 0.425% of the next $5 billion of average weekly net assets, net assets. 0.550% of the next $500 million of average weekly 0.405% of the next $5 billion of average weekly net assets net assets. 0.500% of the next $500 million of average weekly 0.390% of the next $5 billion of average weekly net assets net assets, 0.450% of the next $5 billion of average weekly 0.380% of any excess thereafter. net assets. For the reporting period, the management fee represented an effective rate (excluding the impact from any expense waivers in effect) of 0.550% of the fund’s average net assets. 44 Municipal Opportunities Trust If dividends payable on remarketed preferred shares during any dividend payment period plus any expenses attributable to remarketed preferred shares for that period exceed the fund’s gross income attributable to the proceeds of the remarketed preferred shares during that period, then the fee payable to Putnam Management for that period will be reduced by the amount of the excess (but not more than the effective management fees rate under the contract multiplied by the liquidation preference of the remarketed preferred shares outstanding during the period). Putnam Investments Limited (PIL), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund as determined by Putnam Management from time to time. PIL did not manage any portion of the assets of the fund during the reporting period. If Putnam Management were to engage the services of PIL, Putnam Management would pay a quarterly sub-management fee to PIL for its services at an annual rate of 0.40% of the average net assets of the portion of the fund managed by PIL. The fund reimburses Putnam Management an allocated amount for the compensation and related expenses of certain officers of the fund and their staff who provide administrative services to the fund. The aggregate amount of all such reimbursements is determined annually by the Trustees. Custodial functions for the fund’s assets are provided by State Street. Custody fees are based on the fund’s asset level, the number of its security holdings and transaction volumes. Putnam Investor Services, Inc., an affiliate of Putnam Management, provides investor servicing agent functions to the fund. Putnam Investor Services, Inc. was paid a monthly fee for investor servicing at an annual rate of 0.05% of the fund’s average daily net assets. The amounts incurred for investor servicing agent functions during the reporting period are included in Investor servicing fees in the Statement of operations. The fund has entered into expense offset arrangements with Putnam Investor Services, Inc. and State Street whereby Putnam Investor Services, Inc.’s and State Street’s fees are reduced by credits allowed on cash balances. For the reporting period, the fund’s expenses were reduced by $9,779 under the expense offset arrangements. Each Independent Trustee of the fund receives an annual Trustee fee, of which $374, as a quarterly retainer, has been allocated to the fund, and an additional fee for each Trustees meeting attended. Trustees also are reimbursed for expenses they incur relating to their services as Trustees. The fund has adopted a Trustee Fee Deferral Plan (the Deferral Plan) which allows the Trustees to defer the receipt of all or a portion of Trustees fees payable on or after July 1, 1995. The deferred fees remain invested in certain Putnam funds until distribution in accordance with the Deferral Plan. The fund has adopted an unfunded noncontributory defined benefit pension plan (the Pension Plan) covering all Trustees of the fund who have served as a Trustee for at least five years and were first elected prior to 2004. Benefits under the Pension Plan are equal to 50% of the Trustee’s average annual attendance and retainer fees for the three years ended December 31, 2005. The retirement benefit is payable during a Trustee’s lifetime, beginning the year following retirement, for the number of years of service through December 31, 2006. Pension expense for the fund is included in Trustee compensation and expenses in the Statement of operations. Accrued pension liability is included in Payable for Trustee compensation and expenses in the Statement of assets and liabilities. The Trustees have terminated the Pension Plan with respect to any Trustee first elected after 2003. Note 3: Purchases and sales of securities During the reporting period, the cost of purchases and the proceeds from sales, excluding short-term investments, were as follows: Cost of purchases Proceeds from sales Investments in securities, including TBA commitments (Long-term) $158,667,457 $167,452,080 U.S. government securities (Long-term) — — Total The fund may purchase or sell investments from or to other Putnam funds in the ordinary course of business, which can reduce the fund’s transaction costs, at prices determined in accordance with SEC requirements and policies approved by the Trustees. During the reporting period, purchases or sales of long-term securities from or to other Putnam funds, if any, did not represent more than 5% of the fund’s total cost of purchases and/or total proceeds from sales. Municipal Opportunities Trust 45 Note 4: Preferred shares The Series B (3,417) and C (3,737) Remarketed Preferred shares are redeemable at the option of the fund on any dividend payment date at a redemption price of $25,000 per share, plus an amount equal to any dividends accumulated on a daily basis but unpaid through the redemption date (whether or not such dividends have been declared) and, in certain circumstances, a call premium. It is anticipated that dividends paid to holders of remarketed preferred shares will be considered tax-exempt dividends under the Internal Revenue Code of 1986. To the extent that the fund earns taxable income and capital gains by the conclusion of a fiscal year, it may be required to apportion to the holders of the remarketed preferred shares throughout that year additional dividends as necessary to result in an after-tax equivalent to the applicable dividend rate for the period. Total additional dividends for the reporting period were $2,694. Under the Investment Company Act of 1940, the fund is required to maintain asset coverage of at least 200% with respect to the remarketed preferred shares. Additionally, the fund’s bylaws impose more stringent asset coverage requirements and restrictions relating to the rating of the remarketed preferred shares by the shares’ rating agencies. Should these requirements not be met, or should dividends accrued on the remarketed preferred shares not be paid, the fund may be restricted in its ability to declare dividends to common shareholders or may be required to redeem certain of the remarketed preferred shares. At year end, no such restrictions have been placed on the fund. Note 5: Shares repurchased In September 2016, the Trustees approved the renewal of the repurchase program to allow the fund to repurchase up to 10% of its outstanding common shares over the 12-month period ending October 7, 2017 (based on shares outstanding as of October 7, 2016). Prior to this renewal, the Trustees had approved a repurchase program to allow the fund to repurchase up to 10% of its outstanding common shares over the 12-month period ending October 7, 2016 (based on shares outstanding as of October 7, 2015). Repurchases are made when the fund’s shares are trading at less than net asset value and in accordance with procedures approved by the fund’s Trustees. For the reporting period, the fund repurchased 25,566 common shares for an aggregate purchase price of $304,197, which reflects a weighted-average discount from net asset value per share of 8.89%. The weighted-average discount reflects the payment of commissions by the fund to execute repurchase trades. For the previous fiscal year, the fund repurchased 1,003,640 common shares for an aggregate purchase price of $11,933,385, which reflected a weighted-average discount from net asset value per share of 10.08%. The weighted-average discount reflected the payment of commissions by the fund to execute repurchase trades. At the close of the reporting period, Putnam Investments, LLC owned 1,016 shares of the fund (0.003% of the fund’s shares outstanding), valued at $13,188. Note 6: Market, credit and other risks In the normal course of business, the fund trades financial instruments and enters into financial transactions where risk of potential loss exists due to changes in the market (market risk) or failure of the contracting party to the transaction to perform (credit risk). The fund may be exposed to additional credit risk that an institution or other entity with which the fund has unsettled or open transactions will default. The fund may invest in higher-yielding, lower-rated bonds that may have a higher rate of default. Note 7: New pronouncements In October 2016, the SEC adopted amendments to rulesunder the Investment Company Act of 1940 (“final rules”) intended to modernize the reporting and disclosure of information by registered investment companies. The final rules amend Regulation S-X and require funds to provide standardized, enhanced derivative disclosure in fund financial statements in a format designed for individual investors. The amendments to Regulation S-X also update the disclosures for other investments and investments in and advances to affiliates and amend the rules regarding the general form and content of fund financial statements.The compliance date for the amendments to Regulation S-X is August 1, 2017. Putnam Management have evaluated the amendments and their impact, if any, on the fund’s financial statements. 46 Municipal Opportunities Trust Note 8: Actions by Trustees On May 25, 2017 Putnam Management announced that Putnam and the Board of Trustees of the Putnam Funds had approved in principle a tender offer by the fund to purchase up to 100% of the outstanding remarketed preferred shares of the fund for cash at a price per share equal to 89.75% of liquidation preference of each series of remarketed preferred shares. The tender offer is subject to final approval by the Trustees and certain other conditions. It is anticipated that the tender offer will be conducted in the third quarter of 2017. The fund expects to seek alternative financing to replace any remarketed preferred shares that are tendered. Municipal Opportunities Trust 47 Federal tax information (Unaudited) The fund has designated 98.52% of dividends paid from net investment income during the reporting period as tax exempt for Federal income tax purposes. The Form 1099 that will be mailed to you in January 2018 will show the tax status of all distributions paid to your account in calendar 2017. 48 Municipal Opportunities Trust Shareholder meeting results (Unaudited) April 28, 2017 annual meeting At the meeting, a proposal to fix the number of Trustees at 12 was approved as follows: Votes for Votes against Abstentions 31,492,811 586,914 1,431,506 At the meeting, the vote by common and preferred shareholders voting together as a single class on the election of 10 nominees as the Fund’s Trustees was as follows: Votes for Votes withheld Liaquat Ahamed 32,601,122 910,109 Ravi Akhoury 32,636,727 874,504 Barbara M. Baumann 32,678,667 832,564 Jameson A. Baxter 32,624,286 886,945 Katinka Domotorffy 32,659,781 851,450 Catharine Bond Hill 32,593,934 917,297 Paul L. Joskow 32,413,937 1,097,294 Kenneth R. Leibler 32,433,754 1,077,477 Robert L. Reynolds 32,675,869 835,362 Manoj P. Singh 32,545,535 965,696 At the meeting, the vote on a shareholder proposal to request that the Board of Trustees afford the preferred shareholders a means to obtain liquidity for their shares was as follows: Votes for Votes against Abstentions 5,290 33,505,941 — The meeting was adjourned with respect to the election of two Trustees to be voted on by the fund’s preferred shareholders voting as a separate class. As a result, the funds preferred shareholders will consider election of two Trustees when the annual meeting reconvenes. All tabulations are rounded to the nearest whole number. Municipal Opportunities Trust 49 50 Municipal Opportunities Trust * Mr. Reynolds is an “interested person” (as defined in the Investment Company Act of 1940) of the fund and Putnam Investments. He is President and Chief Executive Officer of Putnam Investments, as well as the President of your fund and each of the other Putnam funds. The address of each Trustee is One Post Office Square, Boston, MA 02109. As of April 30, 2017, there were 110 Putnam funds. All Trustees serve as Trustees of all Putnam funds. Each Trustee serves for an indefinite term, until his or her resignation, retirement at age 75, removal, or death. Municipal Opportunities Trust 51 Officers In addition to Robert L. Reynolds, the other officers of the fund are shown below: Jonathan S. Horwitz (
